Exhibit 10.42
SCHEDULE 2
Form of Amended and Restated Master Receivables Purchase and Servicing
Agreement
14 August 2006
(as amended on 13 November 2006 and as further
amended and restated on 29 October 2008)
VISTEON UK LIMITED
VISTEON DEUTSCHLAND GMBH
VISTEON SISTEMAS INTERIORES ESPAÑA, S.L.U.
CÁDIZ ELECTRÓNICA, S.A.U.
VISTEON PORTUGUESA LTD.
VC RECEIVABLES FINANCING CORPORATION LIMITED
(as Sellers and, except for VC, together with US Sub-Servicer the Servicers)
VISTEON ELECTRONICS CORPORATION
(as Master Servicer, VEC and US Sub-Servicer)
VISTEON FINANCIAL CENTRE P.L.C.
(as Master Purchaser)
THE LAW DEBENTURE TRUST CORPORATION P.L.C.
(as Security Trustee)
CITIBANK, N.A.
(as MP Cash Manager)
CITIBANK INTERNATIONAL PLC
(as Funding Agent)
CITICORP USA, INC.
(as Collateral Monitoring Agent)
VISTEON CORPORATION
(as Parent)
 
VISTEON EUROPEAN SECURITISATION
FACILITY
MASTER RECEIVABLES
PURCHASE AND SERVICING AGREEMENT
 
(FRESHFIELDS BRUCKHAUS DERINGER) [k47622k4762202.gif]
Freshfields Bruckhaus Deringer LLP
65 Fleet Street
London EC4Y 1HS

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE  
SECTION I — DEFINITIONS AND INTERPRETATION
    3  
 
       
1. DEFINITIONS AND INTERPRETATION
    3  
 
       
SECTION II — SALE AND PURCHASE OF RECEIVABLES
    4  
 
       
2. COMMITMENT TO SELL AND PURCHASE RECEIVABLES
    4  
 
       
3. DETERMINATION AND PAYMENT OF THE PURCHASE PRICE AND OTHER PAYMENTS
    8  
 
       
4. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
    12  
 
       
5. PERFECTION
    23  
 
       
6. TERMINATION
    25  
 
       
7. REMEDIES FOR BREACH OF WARRANTY
    26  
 
       
SECTION III — SERVICING OF THE PURCHASED RECEIVABLES
    28  
 
       
8. APPOINTMENT OF SERVICERS AND COLLATERAL MONITORING AGENT
    28  
 
       
9. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
    31  
 
       
10. COLLECTION OF RECEIVABLES
    31  
 
       
11. RECORDS AND ACCOUNTS
    33  
 
       
12. CALCULATIONS
    34  
 
       
13. APPLICATION OF FUNDS
    35  
 
       
14. REPORTS
    35  
 
       
15. PURCHASES
    37  
 
       
16. ENFORCEMENT
    37  
 
       
17. RECORDS AND INFORMATION AND REVIEWS
    37  
 
       
18. UNDERTAKINGS OF THE SERVICERS
    39  
 
       
19. SUB CONTRACTS
    44  
 
       
20. LIABILITY OF SERVICER
    44  
 
       
21. SERVICING FEE
    45  
 
       
22. TERMINATION OF APPOINTMENT
    45  
 
       
SECTION IV — GENERAL
    48  
 
       
23. FURTHER PROVISIONS
    48  
 
       
24. GOVERNING LAW AND JURISDICTION
    50  
 
       
SCHEDULE 1
    61  
 
       
SCHEDULE 2
    64  

Page I

 



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE  
SCHEDULE 3 ELIGIBILITY CRITERIA IN RESPECT OF RECEIVABLES
    72  
 
       
SCHEDULE 4
    75  
 
       
SCHEDULE 5 FORM OF COMPLIANCE CERTIFICATE
    89  
 
       
SCHEDULE 6
    91  
 
       
SCHEDULE 7
    92  
 
       
SCHEDULE 8 FORM OF TRANSFER AGREEMENT RELATING TO RECEIVABLES GOVERNED BY GERMAN
LAW
    93  
 
       
SCHEDULE 9 NOTICES OF ASSIGNMENT
    98  
 
       
SCHEDULE 10 MASTER PURCHASER RECEIVABLES POWERS OF ATTORNEY
    112  
 
       
SCHEDULE 11 PROVISIONS RELATING TO SALE AND ASSIGNMENT OF SPANISH RECEIVABLES
    125  
 
       
SCHEDULE 12 FORM OF SPANISH OFFER DEED
    132  
 
       
SCHEDULE 13 FORM OF SPANISH MASTER PURCHASER ACCEPTANCE
    137  

Page II

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 14 August 2006 (as amended on 13 November 2006 and
further amended and restated on 29 October 2008) as a DEED
Between:

(1)   VISTEON FINANCIAL CENTRE P.L.C., a company incorporated in Ireland,
registered in Ireland with the Companies Registration Office with number 423820,
whose registered office is at First Floor, 7 Exchange Place, International
Financial Services Centre, Dublin 1, Ireland (the Master Purchaser);

(2)   VISTEON ELECTRONICS CORPORATION, a company incorporated under the laws of
the State of Delaware with registered number 4370018 whose registered office is
at One Village Center Drive, Van Buren Township, Michigan 48111, U.S.A. (the
Master Servicer, VEC and US Sub-Servicer);

(3)   Each of the entities listed in Part A of Schedule 1 (the Sellers);   (4)  
Each of the entities listed in Part B of Schedule 1 (the Servicers);

(5)   VISTEON CORPORATION, a corporation incorporated under the laws of the
State of Delaware with its principal place of business at One Village Center
Drive, Van Buren Township, Michigan 48111, U.S.A. (the Parent);

(6)   THE LAW DEBENTURE TRUST CORPORATION P.L.C., a company incorporated in
England and Wales (registered number 00235914) whose registered office is at
Fifth Floor, 100 Wood Street, London EC2V 7EX (the Security Trustee);

(7)   CITIBANK INTERNATIONAL PLC, a company incorporated in England and Wales
with limited liability whose registered office is at Citigroup Centre, Canada
Square, Canary Wharf, London E14 5LB (the Funding Agent);

(8)   CITIBANK, N.A., a national banking association formed under the banking
laws of the United States of America, acting through its London branch at
Citigroup Centre, Canada Square, Canary Wharf, London El4 5LB (the MP Cash
Manager); and

(9)   CITICORP USA, INC., a corporation incorporated under the banking laws of
Delaware acting through its principal office at 399 Park Avenue, New York, New
York, U.S.A. (the Collateral Monitoring Agent),

(the Parties).

 



--------------------------------------------------------------------------------



 



Background:
(A) The Sellers wish to sell and assign and the Master Purchaser wishes to
purchase all the Receivables originated by the Sellers (other than the French
Receivables and the English Restricted Receivables) or, in the case of VC, all
the Receivables originated by VEC (other than the French Receivables and the
English Restricted Receivables) from time to time and arising from sales of
automobile interior products to Obligors located in Eligible Countries on the
terms and subject to the conditions set out in this Agreement and the other
Transaction Documents.
(B) The Sellers (except for VC) wish to sell the French Receivables to FCC
Visteon, which will from time to time issue FCC units or notes to the Master
Purchaser pursuant to the FCC Units Subscription Agreement to fund the purchase
of the French Receivables pursuant to the FCC Documents.
(C) The English Seller wishes to sell and declare a trust over the English
Restricted Receivables originated by the English Seller from time to time for
the benefit of the Master Purchaser in consideration for the payment of the
applicable Purchase Price therefor as provided herein.
(D) The Master Servicer is willing to act as agent of the Master Purchaser and
the Security Trustee and each Sub-Servicer is willing to act as agent of the
Master Servicer in the performance of certain services in relation to the
Purchased Receivables other than German Receivables upon the terms and subject
to the conditions contained in this Agreement.
(E) The terms and conditions under which such Receivables are sold to the Master
Purchaser, and under which Purchased Receivables will be serviced, are set out
herein.
It is Agreed as follows:
SECTION I — DEFINITIONS AND INTERPRETATION
1. Definitions and Interpretation

1.1   (a) Capitalised terms in this Agreement shall, except where the context
otherwise requires and save where otherwise defined in this Agreement, have the
meanings given to them in the Master Definitions and Framework Deed executed by,
among others, each of the parties to this Agreement (the Framework Deed) on or
about the date hereof (as it may be amended, varied or supplemented from time to
time with the consent of the parties to it) and this Agreement shall be
construed in accordance with the principles of construction set out in the
Framework Deed.

(b)   In addition, the provisions set out in Clauses 3 to 6 and 12 to 28 of the
Framework Deed (the Framework Provisions) shall be expressly and specifically
incorporated into this Agreement, as though they were set out in full in this
Agreement. In the event of any conflict between the provisions of

Page 3



--------------------------------------------------------------------------------



 



    this Agreement and the Framework Provisions, the provisions of this
Agreement shall prevail.

1.2 This Agreement is the Master Receivables Purchase and Servicing Agreement
referred to in the Framework Deed.
SECTION II — SALE AND PURCHASE OF RECEIVABLES
2. Commitment to Sell and Purchase Receivables
Agreement to Sell and Purchase

2.1   (a) Each Seller (other than VC) and the Master Purchaser agrees that such
Seller will sell and that the Master Purchaser will purchase on the Funding Date
all Assignable Receivables originated by such Seller and existing on the Cut-Off
Date, together with their Related Rights, and with respect to English Restricted
Receivables existing on the Cut-Off Date that are not Excluded Receivables, that
the English Seller will sell the benefit of such English Restricted Receivables
and hold on trust those English Restricted Receivables and their Related Rights
for the benefit of the Master Purchaser and the Master Purchaser will purchase
the sole beneficial interest under such trust, in each case on the terms and
subject to the conditions set out in this Agreement.   (b)   Each Seller (other
than VC) and the Master Purchaser agrees that such Seller will sell and that the
Master Purchaser will purchase with effect from the Funding Date all Assignable
Receivables which come into existence after the Cut-Off Date and during the
Securitisation Availability Period and which have been originated by such
Seller, together with their Related Rights, and with respect to English
Restricted Receivables which come into existence after the Cut-Off Date and
during the Securitisation Availability Period that are not Excluded Receivables
that the English Seller will hold on trust those English Restricted Receivables
and their Related Rights for the benefit of the Master Purchaser and the Master
Purchaser will purchase the sole beneficial interest under such trust, in each
case on the terms and subject to the conditions set out in this Agreement.   (c)
  VC and the Master Purchaser agree that VC will sell and that the Master
Purchaser will purchase on the first Settlement Date following the Second
Closing Date all Assignable Receivables originated by VEC and purchased by VC
pursuant to the VC Receivables Purchase Agreement on the Second Cut-Off Date,
together with their Related Rights on the terms and subject to the conditions
set out in this Agreement.   (d)   VC and the Master Purchaser agree that VC
will sell and that the Master Purchaser will purchase with effect from the first
Settlement Date following the Second Closing Date all Assignable Receivables
which come into existence after the Second Cut-Off Date and during the
Securitisation Availability Period and which have been originated by VEC and
purchased by VC pursuant to the VC Receivables Purchase Agreement, together with
their

Page 4



--------------------------------------------------------------------------------



 



    Related Rights, on the terms and subject to the conditions set out in this
Agreement.

Sale and Purchase

2.2   (a) Each Seller (other than VC) hereby sells and assigns, and the Master
Purchaser hereby purchases, on the Funding Date all Assignable Receivables
originated by such Seller existing on the Cut-Off Date and which are not
assigned hereunder by way of a German Law Transfer Agreement or a Spanish
Transfer Deed, as the case may be, as provided in Clauses 2.2(f) and (g) and
Schedule 11, together with their Related Rights, on the terms and subject to the
conditions set out in this Agreement.

(b)   Each Seller (other than VC) hereby sells and assigns, and the Master
Purchaser hereby purchases, with effect from the Funding Date all Assignable
Receivables originated by such Seller which are not in existence on the Cut-Off
Date and which come into existence after the Funding Date and during the
Securitisation Availability Period and which are not assigned hereunder by way
of a German Law Transfer Agreement or a Spanish Transfer Deed, as the case may
be, as provided in Clauses 2.2(f) and (g) and Schedule 11, together with their
Related Rights, on the terms and subject to the conditions set out in this
Agreement.

(c)   The English Seller hereby declares that as of and from the Funding Date it
holds and will hold on trust, absolutely and irrevocably, for variable
consideration for the benefit of the Master Purchaser:

  (i)   all English Restricted Receivables existing on the Cut-Off Date which
are not Excluded Receivables together with their Related Rights; and     (ii)  
all English Restricted Receivables which come into existence after the Cut-Off
Date, and which are not Excluded Receivables, together with their Related
Rights,

    in each case on the terms and subject to the conditions contained in this
Agreement.   (d)   VC hereby sells and assigns, and the Master Purchaser hereby
purchases, on the first Settlement Date following the Second Closing Date all
Assignable Receivables originated by VEC and purchased by VC pursuant to the VC
Receivables Purchase Agreement and existing on the Second Cut-Off Date and which
are not assigned hereunder by way of a German Law Transfer Agreement as provided
in Clause 2.2(f), together with their Related Rights, on the terms and subject
to the conditions set out in this Agreement.

(e)   VC hereby sells and assigns, and the Master Purchaser hereby purchases,
with effect from the first Settlement Date following the Second Closing Date all
Assignable Receivables originated by VEC and purchased by VC pursuant to the VC
Receivables Purchase Agreement and which are not in existence on the Second
Cut-Off Date and which come into existence after the Second Cut-Off

Page 5



--------------------------------------------------------------------------------



 



    Date and during the Securitisation Availability Period and which are not
assigned hereunder by way of a German Law Transfer Agreement as provided in
Clause 2.2(f), together with their Related Rights, on the terms and subject to
the conditions set out in this Agreement.   (f)   With respect to the sale and
purchase of the Receivables governed by German law, each Seller (other than VC)
will on the Funding Date, and VC will on the Second Closing Date, enter into a
German Law Transfer Agreement in the form set out in Schedule 8 in order to
fulfil its obligation under this Agreement.   (g)   The sale and assignment by
each Spanish Seller to the Master Purchaser of all Receivables to be sold by
that Spanish Seller that are governed by Spanish law shall be governed by the
provisions of Schedule 11.   2.3   In respect of any Receivable, the Related
Rights mean:   (a)   all rights, title, benefit and interest in and to the
relevant Receivable, including any Value Added Tax;   (b)   all Related Contract
Rights with respect to such Receivable; and   (c)   any Related Security with
respect to such Receivable.   Conditions   2.4   (a) Each Seller (other than VC)
will on or before the Funding Date, and VC will on or before the Second Closing
Date, execute a power of attorney substantially in the form applicable to that
Seller as set out in Schedule 10 (each a Master Purchaser Receivables Power of
Attorney) and deliver the same to, or to the order of, the Master Purchaser on
such date. The Master Purchaser shall not use any Master Purchaser Receivables
Power of Attorney to notify Obligors of any assignment of Receivables except in
the circumstances described in Clauses 5.1 and 5.2.

(b)   VC agrees to procure that VEC shall on or before the Second Closing Date
execute a power of attorney and deliver the same to, or to the order of, the
Master Purchaser enabling the Master Purchaser to notify Obligors of any
assignment of Receivables by VEC to VC in accordance with and subject to the
terms of the VC Receivables Purchase Agreement.

Specific Conditions
2.5 Without prejudice to Clause 2.1 and Clause 2.2, the sale and assignment of
the Assignable Receivables to the Master Purchaser, and the sale to the Master
Purchaser of beneficial interests in the English Restricted Receivables Trust,
hereunder shall also be subject to the following specific conditions:

(a)   with respect to the initial purchase of Assignable Receivables and the
initial purchase of a beneficial interest in the English Restricted Receivables
Trust on

Page 6



--------------------------------------------------------------------------------



 



    the Funding Date, the satisfaction as determined by the Collateral
Monitoring Agent in its sole discretion of the Conditions Precedent set out in
Part A and Part B of Schedule 3 to the Framework Deed;   (b)   with respect to
the purchase of Assignable Receivables from the Sellers other than VC following
the Funding Date and with respect to the subsequent purchase of beneficial
interests in the English Restricted Receivables Trust, the satisfaction or
waiver, as determined by the Collateral Monitoring Agent in its sole discretion,
of the Conditions Precedent set out in Part B of Schedule 3 to the Framework
Deed;

(c)   all representations and warranties of the Parent, Sellers and Servicers
are true and correct on and as of each such date, before and after giving effect
to such purchase and to the application of the proceeds of such purchase, as if
they had been made on and as of such date; and

(d)   with respect to the initial purchase of Assignable Receivables from VC on
the first Settlement Date following the Second Closing Date, the satisfaction or
waiver (and other than in respect of any fees payable on that date), as
determined by the Collateral Monitoring Agent in its sole discretion, of the
Second Closing Date Conditions Precedent and the Conditions Precedent set out in
Part B of Schedule 3 to the Framework Deed;   (e)   with respect to the purchase
of Assignable Receivables from VC after the first Settlement Date following the
Second Closing Date, the satisfaction or waiver, as determined by the Collateral
Monitoring Agent in its sole discretion, of the Conditions Precedent set out in
Part B of Schedule 3 to the Framework Deed;

(f)   no Termination Event has occurred that has not been waived by the Master
Purchaser, the Collateral Monitoring Agent and the Security Trustee.

True sale
2.6 For the avoidance of doubt, the parties confirm their intention that the
assignment of Assignable Receivables in accordance with this Agreement and the
creation of the English Restricted Receivables Trust in respect of the English
Restricted Receivables and the acquisition by the Master Purchaser of beneficial
interests therein shall constitute a true sale of such Assignable Receivables or
of such beneficial interest in such English Restricted Receivables Trust, as the
case may be, and not a loan or a security arrangement for any obligations of any
Seller. Notwithstanding any other provision of the Transaction Documents, the
Master Purchaser shall have full title and interest in and to the Assignable
Receivables and the sole beneficial interest in the English Restricted
Receivables Trust and the Master Purchaser shall be free to further dispose of
such Assignable Receivables and of its beneficial interest in the English
Restricted Receivables Trust subject to the Encumbrances created and any
restrictions it has accepted under the terms of the Master Purchaser Deed of
Charge or free of those Encumbrances with the prior written consent of the
Security Trustee following the release of the same from the security constituted
by the Master Purchaser Deed of Charge.

Page 7



--------------------------------------------------------------------------------



 



Notarisation in Spain
2.7 Each Spanish Seller and the Master Purchaser hereby agree to raise into a
public deed by means of a ratification deed (acta de ratificación) this Master
Receivables Purchase and Servicing Agreement and each German Law Transfer
Agreement entered into by a Spanish Seller before the Notary Public of
Barcelona, Mr. Francisco Miras Ortiz (or such other notary public agreed between
the Spanish Sellers, the Master Purchaser and the Collateral Monitoring Agent)
on or prior to the Funding Date.
Additionally, each Spanish Seller, VEC, VC and the Master Purchaser hereby agree
to raise into public status by means of a public deed (escritura de ratificación
y de elevación a público) this Master Receivables Purchase and Servicing
Agreement before the Notary Public of Barcelona, Mr. Francisco Miras Ortiz (or
such other notary public agreed between the Spanish Sellers, the Master
Purchaser and the Collateral Monitoring Agent) on or prior to the first
Settlement Date following the Second Closing Date.
UCC Financing Statement
2.8 VEC expressly authorises the Purchaser or its assigns to file a Uniform
Commercial Code financing statement with the Delaware Secretary of State, no
later than 30 days after the Second Closing Date and for the entire duration of
the Securitisation Availability Period, in order to perfect the rights and
interests of the Purchaser or its assigns in Purchased Receivables originated by
VEC.
3. Determination and payment of the Purchase Price and other payments
3.1 The purchase price payable in respect of each Purchased Receivable (or, in
the case of the English Seller and any English Restricted Receivable, in respect
of the purchase of an interest under the English Restricted Receivables Trust in
respect thereof) shall be the Purchase Price which is calculated by the Master
Servicer in accordance with this Agreement and shall be payable in the same
Agreed Currency in which such Purchased Receivable is denominated.
3.2 In respect of the Purchased Receivables (or, in the case of the English
Seller and any English Restricted Receivable, in respect of the purchase of an
interest under the English Restricted Receivables Trust in respect thereof)
purchased during any Determination Period, the Sellers shall procure that on the
Reporting Date immediately preceding the Settlement Date which relates to such
Determination Period, the aggregate Outstanding Balances in each Agreed Currency
of all Purchased Receivables purchased during such Determination Period from
each Seller (or, in the case of the English Seller and any English Restricted
Receivable, in respect of the purchase of an interest under the English
Restricted Receivables Trust in respect thereof) shall be identified in the
relevant Servicer Report together with the aggregate Purchase Price in each
Agreed Currency for all such Purchased Receivables purchased during such
Determination Period.

Page 8



--------------------------------------------------------------------------------



 



Purchase Price
3.3 Subject to the provisions of Clause 3.4, the Purchase Price in respect of a
Purchased Receivable (or, in the case of the English Seller and any English
Restricted Receivable, in respect of the purchase of an interest under the
English Restricted Receivables Trust in respect thereof), subject to the terms
and conditions of this Agreement and the Master Purchase Deed of Charge, shall
be due and payable by the Master Purchaser to the relevant Seller on the
Purchase Date in respect of such Purchased Receivable.
3.4 Subject to Clause 3.5, the Master Purchaser and each Seller (except VC)
agree that the payment of the Purchase Price to that Seller in the relevant
Agreed Currency pursuant to Clause 3.1 shall be made:

(a)   subject to Clause 3.6, by set-off of the obligation of that Seller to pay
to the Master Purchaser Collections in the same Agreed Currency (subject to the
conditions contained in Clause 10.3 (Payment of Collections)) against the
obligation of the Master Purchaser to pay the Purchase Price to that Seller and
the Master Purchaser hereby authorises each Servicer and each Servicer hereby
undertakes to the Master Purchaser and the Security Trustee to debit the
relevant Deposit Accounts in the relevant Agreed Currency and to transfer the
relevant amount to the relevant Seller in accordance with Clause 10.3 of this
Agreement; and   (b)   to the extent that the Collections in the same Agreed
Currency are not sufficient for such purpose, by means of a payment by the
Master Purchaser to the relevant Seller in the relevant Agreed Currency by
crediting the relevant amount in the relevant Agreed Currency to the relevant
Deposit Account of the relevant Seller on the Settlement Date immediately
following the end of the Determination Period in which the Purchase Date for
such Purchased Receivable falls.

3.4A The Master Purchaser and VC agree that the payment of the Purchase Price or
the Deemed Advanced Purchase Price shall be settled on a net basis in accordance
with Clause 21 (Cash Flow Management) of the Framework Deed.
3.5 The Purchase Price in respect of a Purchased Receivable (or, in the case of
the English Seller and any English Restricted Receivable, in respect of the
purchase of an interest under the English Restricted Receivables Trust in
respect thereof) purchased following the occurrence of a Cash Control Event (and
while such event is continuing), subject to the terms and conditions of this
Agreement and the Master Purchaser Deed of Charge, shall only become due and
payable by the Master Purchaser to the relevant Seller on the first Settlement
Date following the Determination Date immediately following the Purchase Date
for such Purchased Receivable (or, in the case of the English Seller and any
English Restricted Receivable, the Purchase Date for the interest under the
English Restricted Receivables Trust in respect thereof).

Page 9



--------------------------------------------------------------------------------



 



Advance Purchase Price
3.6 Each Seller and the Master Purchaser agrees that, until the occurrence of a
Cash Control Event (and while such event is continuing), to the extent that the
Collections standing to the credit of the relevant Non-French Receivables
Deposit Accounts of such Seller (or, in the case of VC, the Collections standing
to the credit of the relevant Deposit Account of VEC) in the relevant Agreed
Currency in respect of Purchased Receivables in such Agreed Currency purchased
by the Master Purchaser from a particular Seller (or in the case of the English
Seller in relation to English Restricted Receivables, the purchase of an
interest in the English Restricted Receivables Trust) on any date exceed the
amount of the Purchase Price in the relevant Agreed Currency payable by the
Master Purchaser to that Seller on such date, an amount equal to such excess
Collections shall be retained by way of advance payment made by the Master
Purchaser to that Seller (or, in the case of the excess Collections in the
Deposit Account of VEC, an amount equal to such excess Collections shall be
retained by VEC and shall thereby be deemed to be paid by the Master Purchaser
to VC by way of advance payment made by the Master Purchaser to VC which shall
be settled on a net basis in accordance with Clause 21 (Cash Flow Management) of
the Framework Deed) on account of the Purchase Price that will or may become
payable by the Master Purchaser for purchases of Receivables in such Agreed
Currency from such Seller (or in the case of the English Seller in relation to
English Restricted Receivables, purchases of interests in the English Restricted
Receivables Trust) on each subsequent Purchase Date of the same Determination
Period (Advance Purchase Price) and thereupon such amount shall cease to
constitute Collections. Any Advance Purchase Price shall be set off against the
Purchase Price of Purchased Receivables in such Agreed Currency owed to the
relevant Seller (or in the case of the English Seller in relation to Restricted
Receivables, the purchase of an interest in the English Restricted Receivables
Trust) which arise on each subsequent Purchase Date in the same Determination
Period prior to the set off of any amount of such Purchase Price against
Collections as provided in Clause 3.4 or prior to the settlement of the Purchase
Price as provide in Clause 3.4A, as applicable.
3.7 Following the occurrence of a Cash Control Event (and while such event is
continuing) no amount may be retained by any Seller or paid by the Master
Purchaser to VC, as the case may be, by way of Advance Purchase Price and any
amounts of Advance Purchase Price which have not been set off against the
Purchase Price of Purchased Receivables owed to the relevant Seller (or in the
case of the English Seller in relation to English Restricted Receivables, the
purchase of an interest in the English Restricted Receivables Trust) in
accordance with Clause 3.6 and remain outstanding shall be paid by the relevant
Seller to the relevant Master Purchaser Collection Account in the same Agreed
Currency on the date on which such Cash Control Event occurs or, if such day is
not a Business Day, on the next following Business Day.
Reconciliation on Settlement Date
3.8 Each of the Sellers and the Master Purchaser agrees that on each Settlement
Date all amounts paid and/or due and payable by the Master Purchaser to such
Seller in the relevant Agreed Currency in respect of the purchase of Purchased
Receivables originated by that Seller (or, in the case of VC, in relation to the
purchase of

Page 10



--------------------------------------------------------------------------------



 



Purchased Receivables originated by VEC and in the case of the English Seller,
in relation to English Restricted Receivables, the purchase of an interest in
the English Restricted Receivables Trust) during the immediately preceding
Determination Period will be reconciled with the information provided in the
most recent Master Servicer Report then available and any amounts of Advanced
Purchase Price paid to such Seller in a particular Agreed Currency which on the
relevant Determination Date have not been set off against the Purchase Price of
Purchased Receivables (or in the case of the English Seller in relation to
English Restricted Receivables, the purchase of an interest in the English
Restricted Receivables Trust) in accordance with Clause 3.6 and remain
outstanding (the Negative Balance):

(a)   shall be set off against any amounts of Purchase Price payable to the
Seller on such Settlement Date provided that no Cash Control Event has occurred
and is continuing as at such Settlement Date; and   (b)   to the extent that,
following any such set-off there remains any Negative Balance, each Seller shall
pay to the Master Purchaser on such Settlement Date an amount equal to the
Negative Balance applicable to that Seller less any amount set-off pursuant to
paragraph (a) above,

provided that following the occurrence of a Cash Control Event (and while such
event is continuing), such Negative Balance shall not be set off as provided in
sub-paragraph (a) above, but shall be paid by the Seller to the relevant Master
Purchaser Transaction Account on the date on which such Cash Control Event
occurs or, if such day is not a Business Day, on the next following Business
Day.
Supplemental Purchase Price
3.9 To the extent that Discount Collections received during a Determination
Period in respect of Purchased Receivables denominated in a particular Agreed
Currency exceed the aggregate of the amounts due and payable by the Master
Purchaser on the Settlement Date immediately following such Determination Period
in accordance with paragraphs (a) to (c) of the applicable Master Purchaser
Priority of Payments relating to payments in that Agreed Currency, then the
Master Purchaser shall (subject to having funds available for such purpose in
accordance with the applicable Master Purchaser Priority of Payments relating to
payments in that Agreed Currency) pay to each Seller, that Seller’s Seller
Proportion of the amount of such excess by way of additional purchase price for
the Purchased Receivables that have collected (such amounts payable being
Supplemental Purchase Price).
German Receivables Deferred Purchase Price
3.10 The German Seller shall, subject to the provisions of this Agreement, in
consideration of the fact that the German Receivables are sold on a fully
serviced basis (i.e. servicing is retained by the German Seller in its capacity
as a Sub-Servicer) be entitled to the payment of periodic additional purchase
price in respect of such German Receivables (inclusive of value added tax, sales
tax, purchase tax or any other, similar taxes or duties) from the Master
Purchaser (German Receivables Deferred Purchase Price). Such German Receivables
Deferred Purchase Price shall be payable by the Master Purchaser to the German
Seller monthly in arrears on each

Page 11



--------------------------------------------------------------------------------



 



Monthly Settlement Date in EUR in respect of each Monthly Determination Period
out of the Collections and calculated on each Determination Date in an amount
equal to 0.25 per cent per annum based on the aggregate of the EUR Equivalent of
the Outstanding Balances of all German Receivables as at the Monthly
Determination Date on which the relevant Monthly Determination Period ends.
No Other Payment for Purchased Receivables
3.11 The Master Purchaser shall not be obliged to pay any sum to a Seller in
respect of the Purchase Price of a Purchased Receivable except as provided for
in this Clause 3.
Account for Payment
3.12 Amounts payable by the Master Purchaser to a Seller in respect of Purchased
Receivables originated by that Seller (or, in the case of VC, in respect of
Purchased Receivables originated by VEC and in the case of the English Seller in
relation to Restricted Receivables, in respect of the purchase of an interest in
the English Restricted Receivables Trust) shall be made to the relevant Seller
Account denominated in the same Agreed Currency or as otherwise directed in
writing by the relevant Seller.
Stamp Duty
3.13 The Master Purchaser shall also be entitled (to the extent applicable and
if it so elects and in or towards satisfaction of the relevant Seller’s
obligations) to deduct from the Purchase Price or any part of it payable by it
to a Seller any stamp duty or any similar tax or duty on documents or the
transfer of title to property arising in the context of this Agreement which has
not been paid by the relevant Seller.
4. Representations, Warranties and Undertakings
By the Sellers (other than VC) on the Funding Date
4.1 In entering into this Agreement, each Seller (other than VC) as far as it is
concerned hereby represents and warrants and undertakes to the Master Purchaser,
the Security Trustee and the Funding Agent on the Funding Date in the terms set
out in Part A of Schedule 2 with reference to the facts and circumstances then
subsisting.
By VC on the Second Closing Date
4.1A VC represents and warrants and undertakes to the Master Purchaser, the
Security Trustee and the Funding Agent on the Second Closing Date in the terms
set out in Part A of Schedule 2 with reference to the facts and circumstances
then subsisting.
By the Sellers on each Purchase Date
4.2 On each Purchase Date, each Seller as far as it is concerned shall represent
and warrant and undertake to the Master Purchaser, the Security Trustee and the
Funding

Page 12



--------------------------------------------------------------------------------



 



Agent in respect of the Receivables for which the Purchase Price becomes due on
that Purchase Date, in the terms set out in Part A and Part B of Schedule 2 with
reference to the facts and circumstances then subsisting.
Undertakings of each Seller
4.3 Each Seller undertakes on its own behalf and with respect to itself only
with the Master Purchaser, the Security Trustee and the Funding Agent as
follows:

(a)   Compliance with Laws, etc.: The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications, and
privileges provided that its failure to do so will not be treated as a breach of
this provision to the extent that the failure so to comply or the failure so to
preserve could not reasonably be expected to result in a Material Adverse
Effect.   (b)   Offices, Records, Name and Organisation: The Seller will keep
its principal place of business and chief executive office and the office where
it keeps its records concerning the Receivables at the address of the Seller set
forth in Part A of Schedule 1 hereto or at another location provided it gives
30 days’ prior written notice thereof to the Funding Agent and the Master
Purchaser. The Seller will not change its name or the nature of its
incorporation or organisation, unless (i) the Seller shall have provided the
Funding Agent, the Security Trustee and the Master Purchaser with at least
30 days’ prior written notice thereof, and (ii) no later than the effective date
of such change, all actions, documents and agreements considered necessary by
the Master Purchaser and the Security Trustee to protect and perfect the Master
Purchaser’s interest in the Receivables, the Related Security, all Deposit
Accounts of the Seller, and the other assets of the Seller in which a security
interest is granted under the Transaction Documents have been taken and
completed. The Seller also will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Purchased Receivables and Related Rights in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary for the collection of
all Purchased Receivables (including, without limitation, records adequate to
permit the daily identification of each Purchased Receivable and all Collections
of and adjustments to each existing Purchased Receivable).   (c)   Performance
and Compliance with Contracts and the Seller Credit and Collection Procedures:
The Seller will, at its expense, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Purchased Receivables, and timely and fully comply in
all respects with the Seller Credit and Collection Procedures in regard to each
Purchased Receivable and the Related Contract Rights, other than where
non-compliance would not have an adverse effect on the collectability,
enforceability or value of such Purchased Receivable or the Related Contract
Rights.

Page 13



--------------------------------------------------------------------------------



 



(d)   Extension or Amendment of Receivables: Except as provided in Clause 4.3(c)
or to protect the Master Purchaser’s interest in the Purchased Receivables, or
its interest in the English Restricted Receivables Trust, the Seller will not
(and each Servicer and the Master Purchaser agree not to) extend, amend or
otherwise modify the terms of any Purchased Receivable or amend, modify or waive
any term or condition of any Contract related thereto, except as otherwise
provided in the Transaction Documents, and provided in all cases that the Seller
shall at all times comply with the Seller Credit and Collection Procedures.  
(e)   Change in business or Seller Credit and Collection Procedures: The Seller
will not make any change in the character of its business or in the Seller
Credit and Collection Procedures that could, in either case, reasonably be
expected to result in a Material Adverse Effect.   (f)   Change in Payment
Instructions to Obligors: The Seller will not, without the prior consent of the
Collateral Monitoring Agent, add or terminate any contract, mandate or account
agreement relating to a Deposit Account with any Deposit Account Bank, or
terminate any post office box or bank account that is a Deposit Account, or make
any change in its instructions to Obligors regarding payments to be made to the
Seller or payments to be made to any Deposit Account.   (g)   Deposit to Deposit
Accounts: The Seller will instruct all its Eligible Obligors to remit all their
payments in respect of Receivables outstanding on the Closing Date or originated
after the Closing Date (or, in the case of VC, in respect of Receivables
outstanding on the Second Closing Date or originated after the Second Closing
Date) to the relevant Deposit Accounts of such Seller (being, in the case of the
Portuguese Seller, the Master Purchaser Portuguese Deposit Accounts or, in the
case of VC, the Deposit Account(s) of VEC). For the avoidance of doubt,
instructions which have been given by the Seller to Obligors which pre-date the
Closing Date (or, in the case of VC, the Second Closing Date) shall satisfy this
obligation in respect of such Obligors. If the Seller shall receive any
Collections directly, it shall immediately (and in any event within two Business
Days) deposit the same to the relevant Deposit Accounts of such Seller (or, in
the case of VC, the Deposit Account of VEC). The Seller will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Deposit Account, cash or cash proceeds other than Collections in respect of
Purchased Receivables. The Seller undertakes not to open any accounts into which
payments in respect of Purchased Receivables may be made by Obligors other than
the relevant Deposit Accounts of such Seller (or, in the case of VC, the Deposit
Account of VEC).   (h)   Marking of Records: At its expense, the Seller will
maintain at all times in its data processing records and systems a list of all
Purchased Receivables.   (i)   Further Assurances: The Seller agrees from time
to time, at its expense, promptly to execute and deliver all further instruments
and documents, and to take all further actions, that may be necessary, or that
the Security Trustee or

Page 14



--------------------------------------------------------------------------------



 



    the Funding Agent may reasonably request, to perfect, protect or more fully
evidence the interests in the Purchased Receivables and, in respect of the
English Restricted Receivables, the Master Purchaser’s interest in the English
Restricted Receivables Trust, or to enable the Master Purchaser or the Security
Trustee or the Funding Agent to exercise and enforce their respective rights and
remedies under this Agreement.   (j)   Reporting Requirements: The Seller will
provide to the Funding Agent, the MP Cash Manager, the Collateral Monitoring
Agent and the Master Purchaser (in multiple copies, if requested by the Funding
Agent or the Master Purchaser) the following:

  (i)   as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Parent after the end
of each of the first three quarters of each fiscal year (the documents with
respect to the second quarter of 2006 being the first documents due from the
Seller):

  (A)   balance sheets of the Parent as of the end of such quarter and
statements of income and retained earnings of the Parent for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of the Parent;     (B)  
a consolidated balance sheet of the Parent and its subsidiaries as of the end of
such quarter and consolidated statements of income and retained earnings of the
Parent and its subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by the chief
financial officer of the Parent;

  (ii)   as soon as available and in any event within 120 days after the end of
each fiscal year of the Parent, a copy of the annual report for such year for
the Parent and its subsidiaries, containing financial statements for such year
audited by independent public accountants of recognised national standing;    
(iii)   as soon as available, and in any event within any time period after the
end of each fiscal year of the Seller within which such financial statements are
required to be prepared under the laws of any applicable jurisdiction, a balance
sheet of the Seller as of the end of such fiscal year and the related statement
of income and retained earnings of the Seller for such fiscal year, certified by
the chief financial officer of the Seller;     (iv)   as soon as available, and
in any event within 120 days after the end of each fiscal year of the Parent, a
copy of the consolidated annual report for such year for the Parent, and its
subsidiaries containing consolidated financial statements for such year audited
by independent public accountants of recognised national standing;



Page 15



--------------------------------------------------------------------------------



 



  (v)   as soon as possible and in any event within three Business Days after
the relevant Seller obtains actual knowledge of the occurrence of any
Termination Event or Potential Termination Event, a statement of the chief
financial officer of the Seller setting forth details of such Termination Event
or Potential Termination Event and the action that the Seller has taken and
proposes to take with respect thereto;     (vi)   at least 30 days prior to any
change in the name of the Seller, a notice setting forth the new name and the
effective date thereof;     (vii)   so long as any Notes shall be outstanding,
as soon as possible and in any event no later than the day of occurrence
thereof, notice that the Seller has stopped selling all newly arising
Receivables (or, in respect of English Restricted Receivables, beneficial
interests in the English Restricted Receivables Trust in respect thereof) to the
Master Purchaser pursuant to the Master Receivables Purchase Agreement;    
(viii)   at the time of the delivery of the financial statements provided for in
Clauses (i), (ii) and (iii) of this paragraph (j), a certificate of the chief
financial officer or the treasurer of the Seller to the effect that, to the best
of such officer’s knowledge, no Termination Event, Potential Termination Event
or other Cash Control Event has occurred and is continuing or, if any
Termination Event, Potential Termination Event or other Cash Control Event has
occurred and is continuing, specifying the nature and extent thereof.

(k)   Compliance with Transaction Documents:

  (i)   (A) Until such time as all the liabilities of the Seller and the Master
Purchaser under the Transaction Documents have been discharged, the Seller shall
deliver to the Master Purchaser, the Funding Agent, the Collateral Monitoring
Agent and the Security Trustee:

  (B)   (i) prior to the occurrence of a Termination Event, Potential
Termination Event or Cash Control Event, not later than 30 days after every
anniversary of the date of this Agreement and (ii) after the occurrence of a
Termination Event, Potential Termination Event or Cash Control Event that is
continuing, not later than 30 days after each third Settlement Date, a
certificate substantially in the form set out in Schedule 5 (Compliance
Certificate) from two directors of the Seller stating that, to the best of such
directors’ knowledge, the Seller during such period has observed and performed
all of its undertakings, and satisfied every condition, contained in this
Agreement to be observed, performed or satisfied by it on or prior to the date
of such certificate, and that such directors have no knowledge of any
Termination Event, Potential Termination Event or Cash Control Event except as
specified in such certificate, and to the extent that such certificate specified
that any such event has occurred, the certificate shall also set out the

Page 16



--------------------------------------------------------------------------------



 



      action that the Seller has taken or proposes to take with respect thereto;
    (C)   promptly and from time to time such information, documents, records or
reports concerning such Receivables and/or the Obligors (to the extent such
Obligors have given their consent to that effect, where required) and such
additional financial information in connection therewith as the Master
Purchaser, the Collateral Monitoring Agent, the Funding Agent or the Security
Trustee may reasonably request.

  (ii)   The Seller shall promptly notify the Master Purchaser, the Collateral
Monitoring Agent, the Funding Agent and the Security Trustee upon being notified
of or becoming aware of the occurrence of any Termination Event, Potential
Termination Event or Cash Control Event.

(l)   Nature of Business: The Seller will not engage in any business other than
the sale of automotive interior products and the transactions contemplated in
the Transaction Documents or, in the case of VC will not engage in any business
other than the transactions contemplated in the Transaction Documents.   (m)  
Mergers, etc.: The Seller will not (i) merge with (other than a merger with
another Seller or other member of the Visteon Group where the resulting legal
entity is and remains a Seller for the purposes of the Transaction Documents and
remains bound by the Transaction Documents as a Seller) or into or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired), or (ii) acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any person where
such transaction would fundamentally change the nature of its business or the
composition of its Receivables, in either case other than as contemplated by
this Agreement and the other Transaction Documents to which it is a party,
except (A) as permitted by the Master Purchaser, the Security Trustee and the
Funding Agent or (B), in relation to a disposal of assets, where such disposal
would be permitted pursuant to Section 6.04 (j), (l) or (m) of the US ABL Credit
Agreement in the form of the US ABL Credit Agreement as at the Closing Date, it
being agreed (i) that any amendment made after the Closing Date to such section
shall not have the effect of amending the provisions of this Clause 4.3(m)
unless such amendment is made in accordance with Clause 13 of the Framework Deed
and (ii) that any termination of or waiver under the US ABL Credit Agreement
shall not affect this provision.   (n)   Distribution, etc.: The Seller will not
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any shares of
any class of capital stock of the Seller, or return any capital to its
shareholders as such, or purchase, retire, defease, redeem or otherwise acquire
for value or make any payment in respect of any shares of

Page 17



--------------------------------------------------------------------------------



 



any class of capital stock of the Seller or any warrants, rights or options to
acquire any such shares, now or hereafter outstanding; provided, however, that
the Seller (in the case of any Seller other than VC) may do any of the above so
long as (i) no Termination Event shall then exist or would occur as a result
thereof, (ii) such dividends are in compliance with all applicable law including
the corporate law of the state of Seller’s incorporation, and (iii) such
dividends have been approved by all necessary and appropriate corporate action
of the Seller.

(o)   Debt: The Seller will not incur any Indebtedness other than any
Indebtedness incurred pursuant to the Transaction Documents and (in the case of
any Seller other than VC) the Seller Permitted Indebtedness, nor will the Seller
create any Encumbrance on its assets other than a Seller Permitted Encumbrance
or any other Encumbrance which would be permitted to be created by that Seller
pursuant to Section 6.02 of the US Credit Agreement in the form of the US ABL
Credit Agreement as at the Closing Date, it being agreed (i) that any amendment
made after the Closing Date to such section shall not have the effect of
amending the provisions of this Clause 4.3(o) unless such amendment is made in
accordance with Clause 13 of the Framework Deed and (ii) that any termination of
or waiver under the US ABL Credit Agreement shall not affect this provision.  
(p)   Place of business: The Seller undertakes that:

  (i)   it will:

  (A)   maintain its registered office in the jurisdiction of its incorporation;
and     (B)   maintain its “centre of main interests” (as that expression is
used in Council Regulation (EC) No. 1346/2000 of 29 May 2000 on insolvency
proceedings (the Insolvency Regulation)) in the jurisdiction of its
incorporation (except for the Portuguese Seller which shall maintain its “centre
of main interests” in Portugal); and

  (ii)   it will not maintain an “establishment” (as that expression is used in
the Insolvency Regulation) in any jurisdiction other than the jurisdiction of
its incorporation (except in the case of the Portuguese Seller, Portugal); and  
  (iii)   it will not, and shall procure that no current or future member of the
Visteon Group (other than VC) will, maintain a “centre of main interests” or
“establishment” (as those terms are defined above) in Ireland.

Undertakings of the Parent
4.4 The Parent undertakes with the Master Purchaser, the Security Trustee and
the Funding Agent as follows:

Page 18



--------------------------------------------------------------------------------



 



(a)   Compliance with Laws, etc.: The Parent will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply or the failure so
to preserve could not reasonably be expected to result in a Material Adverse
Effect.   (b)   The Parent shall promptly notify the Master Purchaser, the
Funding Agent and the Security Trustee immediately upon being notified of or
becoming aware of the occurrence of any Termination Event, Potential Termination
Event, or Cash Control Event.   (c)   The Parent shall use all reasonable
endeavours to procure that all information and reports furnished by it or on its
behalf under the Transaction Documents are accurate in all material respects;  
(d)   Reporting Requirements: The Parent will provide to the Funding Agent, the
MP Cash Manager and the Collateral Monitoring Agent and the Master Purchaser (in
multiple copies, if requested by the Funding Agent or the Master Purchaser) the
following:

  (i)   (within 90 days after the end of each fiscal year of the Parent, its
audited consolidated (and, with respect to the Sellers and VEC only, if Minimum
Consolidated Excess Liquidity is less than USD125,000,000 for periods beginning
after 30 September 2006, unaudited consolidating) balance sheet and related
audited consolidated statements of operations, and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous year, reported on (without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing, and such financial statements
shall be complete and correct in all material respects and shall be prepared in
accordance with the generally accepted accounting principles in the United
States of America (GAAP) applied (except as approved by such accountants and
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods);     (ii)   within 45 days after the
end of each of the first three fiscal quarters of the Parent, its consolidated
(and, with respect to the Sellers and VEC only if Minimum Consolidated Excess
Liquidity is less than USD125,000,000 for periods beginning after 30
September 2006, unaudited, consolidating) balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of the

Page 19



--------------------------------------------------------------------------------



 



      Chief Financial Officer, Chief Accounting Officer, Treasurer or Assistant
Treasurer (each a Financial Officer) of the Parent as being fairly stated in all
material respects (subject to normal year-end audit adjustments and the absence
of footnote disclosure), and such financial statements shall be complete and
correct in all material respects and shall be prepared in reasonable detail and
in accordance with GAAP applied (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently throughout the periods reflected therein and with prior periods;  
  (iii)   concurrently with any delivery of financial statements under clause
(i) or (ii) above, a certificate of a Financial Officer of the Parent in
substantially the form of Schedule 5 (Compliance Certificate) (A) certifying, in
the case of the financial statements delivered under clause (ii), as presenting
fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP (except as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein)
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (B) stating whether, to the extent any such change has
an impact on such financial statements, any change in GAAP or in the application
thereof has occurred since the date of last audited financial statements of the
Parent provided to the Master Purchaser, and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.     (iv)   concurrently with any delivery of financial
statements under clause (i) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
breach by the Parent of Clause 4.4(e) (which certificate may be limited to the
extent required by accounting rules or guidelines) provided that, for any
period, the Parent shall not be required to deliver such certificate if the
Parent certifies to the Collateral Monitoring Agent that they are unable to do
so following the use of commercially reasonable efforts;     (v)   no later than
45 days after the end of each fiscal year of the Parent, detailed consolidated
projections for the following fiscal year prepared on a quarterly basis
(including a projected consolidated balance sheet of the Parent and its
Subsidiaries, consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such projections with
respect to such fiscal year (collectively, the Projections), setting forth in
each case in comparative form the budget figures for the previous year, which
Projections shall in each case be accompanied by a certificate of a Financial
Officer stating that such Projections are based on estimates, information and

Page 20



--------------------------------------------------------------------------------



 



      assumptions believed by the management of the Parent to be reasonable at
the time made and that such Financial Officer has no reason to believe that such
Projections, taken as a whole, are incorrect or misleading in any material
respect, it being acknowledged and agreed by the Master Purchaser and the
Security Trustee that (i) such Projections as they relate to future events are
not to be considered as fact and that actual results for the period or periods
covered by such Projections may differ from the results set forth therein by a
material amount, (ii) the Projections are subject to significant uncertainties
and contingencies, which may be beyond the control of the Parent and its
Subsidiaries and (iii) no assurances are given by the Parent or any of its
Subsidiaries that the results forecasted in the Projections will be realized and
such differences may be material;

provided, that the Master Purchaser, the Security Trustee or the Collateral
Monitoring Agent may, in its reasonable discretion, require reporting more
frequent than as set forth in this Clause 4.4 in the event that, and at all
times after, Minimum Consolidated Excess Liquidity is less than USD50,000,000 (a
Reporting Trigger Event).
Unless otherwise provided herein, if any financial statements, certificate or
other materials or information required to be delivered to the Master Purchaser,
the Collateral Monitoring Agent and the Security Trustee pursuant to this clause
4.4 or otherwise under this Agreement shall be due on a day that is not a
Business Day, such financial statements, certificate, materials or information
shall be delivered on the next succeeding Business Day.
Information required to be delivered pursuant to this clause 4.4 shall be deemed
to have been delivered to the Master Purchaser, the Collateral Monitoring Agent
and the Security Trustee on the date on which the Parent provides written notice
to the Master Purchaser, the Collateral Monitoring Agent and the Security
Trustee that such information has been posted on the Parent’s website on the
Internet at http://www.visteon.com or is available via the EDGAR system of the
U.S. Securities and Exchange Commission on the Internet (to the extent such
information has been posted or is available as described in such notice).

(e)   Parent Financial Covenant: The Parent will comply at all times with the
financial covenants set out in section 6.19(b) of the US ABL Credit Agreement in
its unamended form as of the date hereof it being agreed that any termination of
or waiver under the US ABL Credit Agreement shall not affect this provision.

Representation of the Parent
4.5 In entering into this Agreement, the Parent hereby represents and warrants
to the Master Purchaser, the Security Trustee and the Funding Agent on the
Closing Date and the Funding Date in the terms set out in Section 3.13 of the US
ABL Credit Agreement in the form of the US ABL Credit Agreement as at the
Closing Date provided that any references therein to “Material Adverse Effect”
shall be construed

Page 21



--------------------------------------------------------------------------------



 



as a reference to Material Adverse Effect as defined in the Framework Deed, it
being agreed (i) that any amendment made after the Closing Date to such section
shall not have the effect of amending the provisions of this Clause 4.5 unless
such amendment is made in accordance with Clause 13 of the Framework Deed and
(ii) that any termination of or waiver under the US ABL Credit Agreement shall
not affect this provision
Representations of the Master Purchaser on the Funding Date and the Second
Closing Date
4.6 In entering into this Agreement the Master Purchaser hereby represents and
warrants to each Seller (other than VC) on the Funding Date and to VC on the
Second Closing Date as follows:

(a)   Status: it is duly incorporated with limited liability and validly
existing under the laws of Ireland;   (b)   Powers and Authorisations: the
documents which contain or establish its constitution include provisions which
give power, and all necessary corporate authority has been obtained and action
taken, for it to own its assets, carry on its business and operations as they
are now being conducted and to sign and deliver, and perform the transactions
contemplated in, the Transaction Documents to which it is a party;   (c)   Legal
Validity: its obligations under the Transaction Documents constitute, or when
executed by it will constitute, its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, examination,
reorganisation, moratorium or similar laws affecting the enforcement of
creditors’ rights generally;   (d)   Ordinary course of business: the purchase
of the Purchased Receivables by the Master Purchaser from each Seller pursuant
to this Agreement occurs in the ordinary course of the business of the Master
Purchaser;   (e)   Non-Violation: the execution, signing and delivery of the
Transaction Documents to which it is a party and the performance of any of the
transactions contemplated in any of them do not and will not contravene or
breach or constitute a default under or conflict or be inconsistent with or
cause to be exceeded any limitation on it or the powers of its directors imposed
by or contained in:

  (i)   any law, statute, decree, rule, regulation or licence to which it or any
of its assets or revenues is subject or of any order, judgment, injunction,
decree, resolution, determination or award of any court or any judicial,
administrative, or governmental authority or organisation which applies to it or
any of its assets or revenues; or

Page 22



--------------------------------------------------------------------------------



 



  (ii)   any agreement, indenture, mortgage, deed of trust, bond, or any other
document, instrument or obligation to which it is a party or by which any of its
assets or revenues is bound or affected; or     (iii)   any document which
contains or establishes its constitution;

(f)   Consents: no authorisation, approval, consent, licence, exemption,
registration, recording, filing or notarisation and no payment of any duty or
tax and no other action whatsoever which has not been duly and unconditionally
obtained, made or taken is required to ensure the creation, validity, legality,
enforceability or priority of its liabilities and obligations or of the rights
of each Seller against it under the Transaction Documents save for (i) the
delivery of all necessary particulars of the security created pursuant to the
Master Purchaser Security Documents in the prescribed form to the Registrar of
Companies in Ireland within 21 days of the creation of such security in
accordance with section 99 of the Companies Act, 1963 (as amended) of Ireland
and (ii) the delivery of the particulars of such security (constituting a fixed
charge over book debts) to the Revenue Commissioners in Ireland in accordance
with section 1001 of the Taxes Consolidation Act, 1997 (as amended) of Ireland;
and   (g)   Solvency: it is solvent and able and expects to be able to pay its
debts as they fall due.

5. Perfection
5.1 Each Seller hereby agrees and acknowledges that, at any time after the
occurrence of a Termination Event that has not been waived by the Master
Purchaser, the Collateral Monitoring Agent and the Security Trustee and without
prejudice to the provisions of Clause 23.7 (Further Assurance), and upon the
Master Purchaser giving written notice to that Seller and the relevant Servicer
of its intention so to act, the Master Purchaser (or the Master Servicer on its
behalf) may, and upon being requested to do so by the Security Trustee or the
Collateral Monitoring Agent shall, and the Security Trustee or the Collateral
Monitoring Agent may itself:

(a)   give written notice in its own name (and/or require that Seller to give
notice), either in the form of notice at Part A of Schedule 9 (in respect of
Purchased Receivables governed by German law, other than Purchased Receivables
governed by German law and originated by VEC), Part B of Schedule 9 (in respect
of Purchased Receivables governed by Spanish law), Part C of Schedule 9 (in
respect of Purchased Receivables governed by a law other than German law,
Spanish law or Portuguese law) or Part D of Schedule 9 (in respect of Purchased
Receivables governed by Portuguese law) or in such other form as the Master
Purchaser, the Collateral Monitoring Agent, the Funding Agent or the Security
Trustee may require, to all or any of the Obligors of (in the case of Assignable
Receivables) the sale and assignment of all or any of the Purchased Receivables
originated by that Seller or (in the case of English Restricted Receivables) the
trust declared of the benefit of the English Restricted Receivables; and/or

Page 23



--------------------------------------------------------------------------------



 



(b)   direct in writing (and/or require the Seller to direct in writing) all or
any of the Obligors to pay amounts outstanding in respect of Purchased
Receivables originated by that Seller (or, in the case of VC, the Purchased
Receivables originated by VEC) directly to the Master Purchaser, the Master
Purchaser Transaction Account in the same Agreed Currency, or any other account
which is specified by the Master Purchaser (with the consent of the Security
Trustee); and/or   (c)   exercise the Master Purchaser’s rights under the Master
Purchaser Receivables Powers of Attorney (as defined below); and/or   (d)   give
written instructions (and/or require the Seller to give written instructions) to
make transfers from any Deposit Account in the name of that Seller to the Master
Purchaser Transaction Account in the same Agreed Currency; and/or   (e)   in
respect of any Assignable Receivable sold and assigned pursuant to Clause
2.2(a), 2.2(b), 2.2(d) or 2.2(e) hereof, execute a written assignment in favour
of the Master Purchaser of the legal interest of the relevant Seller therein and
in all Related Contract Rights and Related Security; and/or   (f)   take such
other action as it reasonably considers to be necessary in order to recover any
amount outstanding in respect of Purchased Receivables or to improve, protect,
preserve and/or enforce their rights against the Obligors in respect of
Purchased Receivables originated by that Seller.

5.2 Each Seller hereby agrees and acknowledges that, at any time after the
occurrence of a Termination Event that has not been waived by the Master
Purchaser, the Collateral Monitoring Agent and the Security Trustee, the Master
Purchaser may, and upon being requested to do so by the Security Trustee or the
Collateral Monitoring Agent shall, and the Security Trustee or the Collateral
Monitoring Agent may itself, with respect to any Purchased Receivable that is an
English Restricted Receivable, require the English Seller to, and the English
Seller shall if so required, request in writing the written consent of the
Obligor under such Contract to the assignment of the entire legal and beneficial
interest of the English Seller therein to the Master Purchaser and, subject to
such consent being given, to execute written assignments in favour of the Master
Purchaser in respect of:

(a)   all or any of the English Restricted Receivables arising under such
related Contracts in respect of which consent to assignment has been given by
the relevant Customer;   (b)   all Related Contract Rights with respect to such
English Restricted Receivables; and   (c)   any Related Security with respect to
such English Restricted Receivable.

5.3 The Master Purchaser shall on or before the Funding Date grant a power of
attorney (in a form and substance satisfactory to the Collateral Monitoring
Agent) to Citibank, N.A. or such other person nominated by the Collateral
Monitoring Agent (and notified to the Master Purchaser and the Security Trustee)
pursuant to which the

Page 24



--------------------------------------------------------------------------------



 



Master Purchaser shall delegate its authority to Citibank, N.A. or such other
person for the purpose of ratifying before a notary in Spain, and raising into
public status for the purposes of Spanish law, each of the Spanish Master
Purchaser Acceptances delivered in accordance with Schedule 11.
6. Termination
Termination Event — no further purchase of Receivables
6.1 If any Termination Event shall occur and has not been waived by the Master
Purchaser and the Security Trustee, then, and in any such event, the Master
Purchaser (or the Collateral Monitoring Agent or the Security Trustee on its
behalf) may in its absolute discretion declare a termination of the Master
Purchaser’s obligations to purchase further Receivables hereunder. Upon such
declaration being made by the Master Purchaser, the Security Trustee or the
Collateral Monitoring Agent, the agreement between the Master Purchaser and the
Sellers to purchase and sell Receivables set out in Clause 2 shall be terminated
with immediate effect and there shall be no further purchase of Receivables by
the Master Purchaser from the Sellers. The Master Purchaser, the Security
Trustee or the Collateral Monitoring Agent shall give written notice of the
declaration to the Parent and the Master Servicer as soon as possible following
such declaration.
Termination Event — Set off
6.2 Following the occurrence of a Termination Event due to an event of the kind
described in paragraph (n) of Schedule 1 to the Framework Deed (Termination
Events — Insolvency) affecting a Seller, each of the Master Purchaser, the MP
Cash Manager, the Collateral Monitoring Agent and the Security Trustee shall to
the extent permitted by law be entitled without notice (but shall not be
obliged) to set off any obligation which is due and payable by that Seller and
unpaid against any obligation (whether or not matured) owed under any
Transaction Document by the Master Purchaser, the Security Trustee, the MP Cash
Manager or the Collateral Monitoring Agent (as the case may be) to that Seller
regardless of the place of payment or currency of either obligation.
Termination by the Parent
6.3 The Parent on behalf of the Sellers may terminate the agreement of the
Sellers to sell Receivables to the Master Purchaser as provided in Clause 2.1 at
any time by giving 5 Business Days’ notice in writing to the Master Purchaser,
the Security Trustee, the Collateral Monitoring Agent and the Funding Agent.
Termination of Sales by the UK Seller
6.3A The UK Seller may terminate its agreement to sell Receivables to the Master
Purchaser as provided in Clause 2.1 at any time by giving 5 Business Days’
notice in writing to the Master Purchaser, the Security Trustee, the Collateral
Monitoring Agent and the Funding Agent. Any such termination by the UK Seller
shall be without prejudice to the agreement of the other Sellers to sell
Receivables and, subject to

Page 25



--------------------------------------------------------------------------------



 



Clause 5 of the Framework Deed of Amendment without prejudice to the other
obligations of the UK Seller under the Transaction Documents.
Continuing Effect
6.4 Any termination pursuant to this Clause 6 or any other permitted termination
of this Agreement shall not affect any rights or obligations of the parties in
relation to any Purchased Receivables purchased prior to such termination and
subject, in the case of the UK Seller, to Clause 5 of the Framework Deed of
Amendment the provisions of this Agreement shall continue to bind the parties to
the extent and for so far and so long as may be necessary to give effect to such
rights and obligations. The covenants, obligations and undertakings contained in
this Agreement and the rights and remedies in this Agreement in respect of any
representation, warranty or statement made under or in connection with this
Agreement and the indemnification and other payment obligations in this
Agreement shall continue and remain in full force and effect notwithstanding the
termination of this Agreement.
7. Remedies for Breach of Warranty
Non-Conforming Receivables
7.1 If any representation or warranty set out in Part A of Schedule 2 insofar as
it relates to the assignability, collectability, validity or enforceability of a
Purchased Receivable or if any representation or warranty set out in Part B of
Schedule 2 in respect of a Purchased Receivable proves to have been incorrect on
the Funding Date (for Receivables purchased on the Funding Date) or for other
Purchased Receivables on the date on which it is made or deemed to be made and
remains incorrect, or if the relevant Purchased Receivable has never existed
(each affected Purchased Receivable being a Non-Conforming Receivable), the
Seller that originated any such Non-Conforming Receivable (or, VC, in the case
of Non-Conforming Receivables originated by VEC and sold by VC) shall be deemed
to have received a collection of the full amount of each such Non-Conforming
Receivable in the same Agreed Currency (a Deemed Collection) and shall pay the
amount of each such Deemed Collection in that Agreed Currency to the relevant
Deposit Account on the next Settlement Date in respect of each such
Non-Conforming Receivable. To the extent that a Seller has made a payment to the
Master Purchaser in respect of a Non-Conforming Receivable in accordance with
this Clause 7.1 and an actual Collection is subsequently received by the Master
Purchaser in respect of such Non-Conforming Receivable, the Master Purchaser
will pay to that Seller on the immediately succeeding Settlement Date by
crediting the relevant Deposit Account of such Seller in the same Agreed
Currency, in accordance with the applicable Master Purchaser Priority of
Payments and by way of refund of the payment made by that Seller pursuant to
this Clause 7.1, an amount equal to the Collection so received in respect of
such Non-Conforming Receivable in the same Agreed Currency.
Dilutions
7.2 If at any time:

Page 26



--------------------------------------------------------------------------------



 



(a)   there arises any set-off, counterclaim, dispute, defence or deduction in
respect of a Purchased Receivable by the relevant Obligor; or   (b)   any
Dilution occurs in relation to a transaction under which a Purchased Receivable
arises or any other transaction between the relevant Seller and the relevant
Obligor;

then the relevant Seller shall be deemed to have received a collection of each
such Diluted Receivable in the amount of the relevant dilution in the same
Agreed Currency on the day such dilution occurs (a Deemed Collection) and the
relevant Seller shall pay the amount of each such Deemed Collection in that
Agreed Currency to the relevant Deposit Account on the next Settlement Date.
Payment of Deemed Collections by VC
7.3 The obligation of VC to pay any Deemed Collection to the Master Purchaser
under Clause 7.1 or 7.2 shall be deemed to be satisfied if VEC makes a
corresponding payment under Clauses 7.1 or 7.2 of the VC Receivables Purchase
Agreement.
Means of remedying breach
7.4 For the avoidance of doubt, the payment by a Seller in full of the amount
due in respect of any Receivable under Clause 7.1 or 7.2 on the Settlement Date
on which it is due (which the Master Purchaser and that Seller agree may be
effected by way of set-off against any Purchase Price payable to that Seller on
such Settlement Date) will remedy any breach or default by that Seller in
respect of that Receivable and neither the Master Purchaser, the Security
Trustee nor the Funding Agent shall have any other right or remedy in respect of
such breach or default. In the case of VC, the payment by VEC in full of the
amount due in respect of any Receivable in accordance with Clause 7.3 on the
Settlement Date on which it is due will remedy any breach or default by VC in
respect of that Receivable and neither the Master Purchaser, the Security
Trustee nor the Funding Agent shall have any other remedy or right in respect of
such breach or default.
Recoupment of Value Added Tax
7.5 For the purpose of ensuring recoupment of any VAT forming part of a
Purchased Receivable:

(a)   all or part of which remains unpaid after the statutory period for
purposes of claiming bad debt relief has elapsed; or   (b)   which or the
Outstanding Balance of which is, or would be, reduced, adjusted or cancelled by
the Seller that originated such Purchased Receivable;

the relevant Seller that originated such Purchased Receivable (which for the
avoidance of doubt shall not include VC) will use its reasonable endeavours to
recover such value added tax to the extent that such Seller is legally entitled
to claim a repayment of such value added tax (or the appropriate part thereof)
from the appropriate tax authorities, and shall, upon receipt of any amount in
respect of such

Page 27



--------------------------------------------------------------------------------



 



value added tax, to the extent that the Master Purchaser has not already been
fully compensated for the non-receipt of such part of the Purchased Receivable
as is equal to the valued added tax charged thereon, promptly remit the net
amount not so compensated to the Master Purchaser and any such net amount will
be paid into the relevant Deposit Account of such Seller in the relevant Agreed
Currency and treated as a Collection in that Agreed Currency. The Seller that
originated such Purchased Receivable (which for the avoidance of doubt shall not
include VC) will make such accounting write-offs and transfers and raise such
credit notes as may be necessary or desirable for this purpose, and take all
such other steps as may be reasonably requested by the Master Purchaser provided
that the Seller shall not be required to take any steps which it reasonably
considers will unduly prejudice its tax affairs. At the request of that Seller
and whether or not any amounts are payable to the Master Purchaser under this
Clause 7.5, the Master Purchaser may, or at such time as the Master Purchaser is
fully compensated, will, reassign or re-transfer a Purchased Receivable which is
a Defaulted Receivable to the relevant Seller, who will accept such
re-assignment or re-transfer of any such Purchased Receivable (for a nil or
nominal consideration), solely for the purpose of facilitating recoupment of
such value added tax.
SECTION III — SERVICING OF THE PURCHASED RECEIVABLES
8. Appointment of Servicers and Collateral Monitoring Agent
Appointment of Servicers
8.1 In connection with the sale and purchase of Receivables under Clause 2
(other than the German Receivables), the Master Purchaser and the Collateral
Monitoring Agent each hereby appoints the Master Servicer as its lawful agent on
its behalf to:

(a)   collect all sums due in relation to the Purchased Receivables originated
by each Servicer including Delinquent Receivables and Defaulted Receivables and
provide administration services in relation to the collection of the Purchased
Receivables;   (b)   report to the Master Purchaser and the Collateral
Monitoring Agent on the performance of the Purchased Receivables originated by
each Servicer;   (c)   pursue delinquent Obligors;   (d)   maintain books and
records in respect of Purchased Receivables originated by each Servicer;   (e)  
perform periodic reporting activities in respect of Purchased Receivables
originated by each Servicer;   (f)   with respect to each Purchased Receivable,
determine whether at the time of the assignment of that Receivable to VC or the
Master Purchaser, as the case may be, or, in the case of Visteon UK Limited, if
such Purchased Receivable is an English Restricted Receivable, at the time such
Receivable is held on trust pursuant to the English Restricted Receivables Trust
for the benefit of the

Page 28



--------------------------------------------------------------------------------



 



    Master Purchaser it satisfies the Eligibility Criteria and to identify the
Purchased Receivable as an Eligible Receivable or a non-Eligible Receivable and,
in the case of Visteon UK Limited, to identify the Purchased Receivable as an
Assignable Receivable or an English Restricted Receivable in its books and
records and computer systems; and   (g)   perform those other functions as more
particularly described to be performed by the Master Servicer in this Agreement
and the other Transaction Documents,

in all such cases as provided for under this Agreement and the other Transaction
Documents.
8.2 The Master Servicer shall be entitled to delegate to the Sub-Servicers
(other than Visteon Deutschland GmbH) the performance of any of the duties and
obligations undertaken by it hereunder and the Master Purchaser and the
Collateral Monitoring Agent hereby consent to any such delegation. Without
prejudice to the generality of the foregoing, it is acknowledged that the Master
Servicer shall delegate and hereby delegates to the Sub-Servicers (other than
Visteon Deutschland GmbH) those duties set out in Clause 8.3 below and those
duties the subject of express undertakings by the Servicers elsewhere in this
Agreement. Any such delegation shall be without prejudice to the obligations of
the Master Servicer to the Master Purchaser and the Collateral Monitoring Agent
under this Agreement, including, for the avoidance of doubt, under Clause 8.1,
notwithstanding the direct undertakings given in this Agreement by the
Sub-Servicers to the Master Purchaser and the Collateral Monitoring Agent in
respect of the duties and obligations delegated to them by the Master Servicer.
8.3 Each Sub-Servicer (other than Visteon Deutschland GmbH) undertakes with the
Master Servicer, the Master Purchaser and the Collateral Monitoring Agent that
they shall, in discharge of the duties delegated to them by the Master Servicer,
with effect from the Closing Date (or, in the case of the US Sub-Servicer, with
effect from the Second Closing Date):

(a)   collect all sums due in relation to the Purchased Receivables originated
by that Sub-Servicer including Delinquent Receivables and Defaulted Receivables
and provide administration services in relation to the collection of the
Purchased Receivables;   (b)   report to the Master Purchaser and the Collateral
Monitoring Agent on the performance of the Purchased Receivables originated by
that Sub-Servicer;   (c)   pursue delinquent Obligors;   (d)   maintain books
and records in respect of Purchased Receivables originated by that Sub-Servicer;
  (e)   perform periodic reporting activities in respect of Purchased
Receivables originated by that Sub-Servicer;

Page 29



--------------------------------------------------------------------------------



 



(f)   with respect to each Purchased Receivable, to determine whether at the
time of the assignment of that Receivable to VC or the Master Purchaser, as the
case may be, or, in the case of Visteon UK Limited, if such Purchased Receivable
is an English Restricted Receivable, at the time such Receivable is held on
trust pursuant to the English Restricted Receivables Trust for the benefit of
the Master Purchaser it satisfies the Eligibility Criteria and to identify the
Purchased Receivable as an Eligible Receivable or a non-Eligible Receivable and,
in the case of Visteon UK Limited, to identify the Purchased Receivable as an
Assignable Receivable or an English Restricted Receivable in its books and
records and computer systems;   (g)   take all other action as necessary or
desirable for the Master Servicer to perform its own duties and obligations
under the Transaction Documents and for the servicing of all other Receivables;
and   (h)   perform those other functions as more particularly described in this
Agreement,

in all such cases as provided for under this Agreement.
8.4 In connection with the sale and purchase of German Receivables under Clause
2, it is agreed and acknowledged that such German Receivables are sold on a
fully serviced basis (i.e. servicing is retained by the German Seller in its
capacity as a Sub-Servicer) and accordingly the German Seller (in its capacity
as Sub-Servicer) undertakes in favour of the Master Purchaser that it shall:

(a)   collect all sums due in relation to the German Receivables including
Delinquent Receivables and Defaulted Receivables and provide administration
services in relation to the collection of the German Receivables;   (b)   report
to the Master Purchaser and the Collateral Monitoring Agent on the performance
of the German Receivables;   (c)   pursue delinquent Obligors in respect of
German Receivables;   (d)   maintain books and records in respect of German
Receivables;   (e)   perform periodic reporting activities in respect of German
Receivables;   (f)   with respect to each German Receivable, to determine
whether at the time of the assignment of that Receivable to the Master Purchaser
it satisfies the Eligibility Criteria, and to identify the German Receivable as
an Eligible Receivable or a non-Eligible Receivable in its books and records and
computer systems; and   (g)   perform those other functions as more particularly
described to be performed by it in this Agreement and the other Transaction
Documents,

in all such cases as provided for under this Agreement and the other Transaction
Documents.

Page 30



--------------------------------------------------------------------------------



 



Acceptance of Appointment
8.5 Each Servicer confirms that it has received a copy of all of the Transaction
Documents and accepts its appointment pursuant to Clause 8.1 on the terms and
subject to the conditions of this Agreement.
Authority
8.6 Subject to Clause 8.7, during the continuance of its appointment, each
Servicer and the Collateral Monitoring Agent shall, subject to the terms and
conditions of this Agreement have the full power, authority and right to do or
cause to be done any and all things which it reasonably considers necessary,
desirable, convenient or incidental to the performance of its duties hereunder.
Operating and Financial Policies
8.7 Neither the Master Purchaser nor its directors and officers shall be
required or obliged at any time to comply with any direction which any Servicer
or Collateral Monitoring Agent may give with respect to the operating and
financial policies of the Master Purchaser and each Servicer and Collateral
Monitoring Agent hereby acknowledges that all powers to determine such policies
(including the determination of whether or not any particular policy is for the
benefit of the Master Purchaser) are, and shall at all times remain, vested in
the Master Purchaser and its directors and officers and none of the provisions
of this Agreement or the Master Receivables Purchase Agreement shall be
construed in a manner inconsistent with this Clause 8.7.
9. Representations, Warranties and Undertakings
In entering into this Agreement, each Servicer and each Seller and the Parent
hereby represents and warrants severally to the Master Purchaser, the Security
Trustee and the Collateral Monitoring Agent on the Funding Date (or, in the case
of VC or VEC, on the Second Closing Date) as to the terms set out in Part A of
Schedule 2 (excluding, with respect to the Parent only, paragraphs (e), (g),
(i), (j), (t), (v) and (w)) with reference to the facts and circumstances then
subsisting (and, with respect to the Parent only in relation to paragraph (1),
(m), (n) and (o), to the best of its knowledge).
10. Collection of Receivables
Sending of Invoices and payments into Deposit Accounts
10.1 The Master Servicer shall procure that each Sub-Servicer shall send
Invoices to the Obligors in its own name, in accordance with the Seller Credit
and Collection Procedures, shall collect all Collections in an efficient and
timely fashion and shall ensure that the payment terms of each Purchased
Receivable require payment to be made into the appropriate Deposit Account(s)
(denominated in the same Agreed Currency as the Receivable) of the Seller that
originated the Receivable (being, in the case of the Portuguese Seller, the
Master Purchaser Portuguese Deposit Accounts) or, in respect of Purchased
Receivables purchased by the Master Purchaser from VC, into the Deposit Account
(denominated in the same Agreed Currency as the Receivables)

Page 31



--------------------------------------------------------------------------------



 



of VEC. In connection with such Collections, each Servicer shall present all
documents necessary in support of such amounts due from the relevant Obligors.
Use of Deposit Accounts
10.2 Each Servicer (other than the US Sub-Servicer) shall at all times following
the date falling 60 days after the Closing Date, and the US Sub-Servicer shall
at all times following the date falling 60 days after the Second Closing Date,
procure that only monies which derive from Purchased Receivables sold by that
Servicer (in its capacity as Seller or, in the case of the US Sub-Servicer, VEC)
will be paid into a Non-French Receivables Deposit Account held in the name of
that Seller or VEC, as the case may be, and that no Non-French Receivables
Deposit Account will be used for any purpose other than the payment of
Collections of the same Agreed Currency to the Master Purchaser in accordance
with the terms of the Transaction Documents save that, prior to the occurrence
of a Cash Control Event, the Seller or VEC (as the case may be) in whose name a
Non-French Receivables Deposit Account is held may apply any monies retained in
that Non-French Receivables Deposit Account in accordance with Clause 3.4 (in
the case of all Sellers except VC), 3.4A (in the case of VC), 3.5 and 3.6 and
Clause 10.3 (Payment of Collections) for payment of the Purchase Price or
Advance Purchase Price in respect of newly originated Receivables. If at any
time during the period from the Closing Date to the date falling 60 days after
the Closing Date (or in respect of the US Sub-Servicer, from the Second Closing
Date to the date falling 60 days after the Second Closing Date) amounts not
representing monies derived from Purchased Receivables are paid to the credit of
a Non-French Receivables Deposit Account, the relevant Servicer shall upon such
monies being identified as not being derived from Purchased Receivables (and in
any event within 2 Business Days of such monies being paid into such Non-French
Receivables Deposit Account) procure that such amounts are transferred out of
the relevant Non-French Receivables Deposit Account. To the extent that any
monies are credited to a Non-French Receivables Deposit Account which are not
Collections, the relevant Servicer will, if it is otherwise unable to
distinguish the same, attribute such monies first to Collections, and second to
any other amount.
Payment of Collections
10.3 On each Business Day prior to the occurrence of a Cash Control Event,
Collections received in a Non-French Receivables Deposit Account will be applied
in payment of the Purchase Price or Advance Purchase Price in respect of newly
originated Receivables (provided they are in the same Agreed Currency and
originated by that Servicer) pursuant to Clause 3.4 (in the case of Receivables
originated by the Servicers except for VEC), 3.4A (in the case of Receivables
originated by VEC), 3.5 and 3.6.
10.4 Upon the occurrence of a Cash Control Event which is continuing, the
Servicers shall no longer be entitled to apply any Collections in payment of the
Purchase Price or Advance Purchase Price in respect of newly originated
Receivables, will not be entitled to withdraw funds credited to the Non-French
Receivables Deposit Accounts, and will procure that all funds credited to the
Non-French Receivables Deposit Accounts are transferred to the Master Purchaser
Transaction Account in the

Page 32



--------------------------------------------------------------------------------



 



same Agreed Currency prior to 5.00 p.m. London time each day on which banks are
generally open for business in the location of the relevant Deposit Account
Bank.
10.5 If any Servicer transfers any amount to a Master Purchaser Transaction
Account in accordance with Clause 10.4 and such amount is later proven by that
Servicer to the Master Purchaser’s satisfaction to be an amount which is not a
Collection, the Master Purchaser agrees that, upon request by that Servicer and
at the expense of that Servicer, it will transfer such amount to such bank
account as the Servicer may direct.
Notification to Deposit Account Bank
10.6 Each of the Sellers, VEC and Servicers acknowledges and agrees that, upon
the occurrence of a Cash Control Event which is continuing, the Master Purchaser
(and its authorised representatives notified to the Seller(s) or VEC (in the
case of Receivables originated by VEC) in whose name the Non-French Receivables
Deposit Account(s) are held) and the Security Trustee shall have the right to
notify any of the Deposit Account Banks of the occurrence of the Cash Control
Event and thenceforth exercise their control rights in respect of the Non-French
Receivables Deposit Account in accordance with the terms and subject to the
conditions of the relevant Account Control Agreement, and that for this purpose,
subject always to the terms of the Master Purchaser Deed of Charge, the Master
Purchaser has appointed the Collateral Monitoring Agent to act as its agent for
the purpose of notifying any Deposit Account Bank of the occurrence of a Cash
Control Event, and after doing so for the purpose of instructing the relevant
Deposit Account Bank how to operate the relevant Non-French Receivables Deposit
Account.
11. Records and Accounts
Determination of Collections
11.1 On each Business Day, the Master Servicer will calculate the aggregate
amount of Collections denominated in each Agreed Currency received into the
Deposit Accounts on the immediately preceding Business Day. After the occurrence
of a Cash Control Event which has not been waived by the Master Purchaser, the
Collateral Monitoring Agent and the Security Trustee, the Master Servicer will,
if so requested by the Funding Agent, notify such aggregate amount to the Master
Purchaser, the Collateral Monitoring Agent and the Funding Agent on the Business
Day immediately succeeding the Business Day on which such Collections were
received.
Allocation of Collections
11.2 For the purpose of Clause 11.1 where, for any reason, the Master Purchaser
has received in cash less than 100 per cent. of the Outstanding Balance of a
Purchased Receivable, all amounts collected in respect of that Purchased
Receivable shall be applied:

(a)   first to the Discount element;

Page 33



--------------------------------------------------------------------------------



 



(b)   secondly to the Purchase Price element.

Operation of Accounts
11.3 If pursuant to Clause 18(o)(i) Visteon Portuguesa Ltd. transfers the
Non-French Receivables Deposit Accounts in its name to the name of the Master
Purchaser, the Master Purchaser will grant a power of attorney to Visteon
Portuguesa Ltd., in its capacity as Servicer, to operate such Non-French
Receivables Deposit Accounts prior to the occurrence of a Cash Control Event and
in accordance with the provisions of this Agreement on terms acceptable to the
Master Purchaser, the Security Trustee and the Collateral Monitoring Agent.
12. Calculations
On or before each Reporting Date, the Master Servicer shall calculate the
following in respect of the immediately preceding Detennination Period:

(a)   with respect to each Seller, and with respect to each Agreed Currency, the
aggregate of the Purchase Price paid during such Determination Period and
payable on the immediately succeeding Payment Date by the Master Purchaser to
that Seller in respect of all Purchased Receivables originated by that Seller
or, in the case of VC, all Purchased Receivables originated by VEC during such
Determination Period;   (b)   with respect to VEC, and with respect to each
Agreed Currency, the aggregate of the VC Purchase Price paid during such
Determination Period and payable on the immediately succeeding Payment Date by
the Purchaser to VEC in respect of all Purchased Receivables originated by VEC;
  (c)   with respect to each Seller, and with respect to each Agreed Currency,
the Collections received by the Master Purchaser in respect of all Purchased
Receivables originated by that Seller or, in the case of VC, all Purchased
Receivables originated by VEC;   (d)   with respect to each Seller, and with
respect to each Agreed Currency, the aggregate amount of the Purchased
Receivables originated by that Seller which are Ineligible Receivables or, in
the case of VC, the aggregated amount of the Purchased Receivables originated by
VEC which are Ineligible Receivables;   (e)   with respect to each Seller, and
with respect to each Agreed Currency, the aggregate amount of the Purchased
Receivables originated by that Seller which are Eligible Receivables or, in the
case of VC, the aggregate amount of the Purchased Receivables originated by VEC
which are Eligible Receivables;   (f)   with respect to the English Seller, and
with respect to each Agreed Currency, the aggregate amount of the Assignable
Receivables which are Purchased Receivables and the aggregate amount of English
Restricted Receivables which are Purchased Receivables held on trust pursuant to
the English Restricted Receivables Trust for the benefit of the Master
Purchaser;

Page 34



--------------------------------------------------------------------------------



 



(g)   NRPB Before Excess Concentrations and Exchange Rate Protection;   (h)  
Net Receivables Pool Balance;   (i)   Maximum EUR Available Amount, Maximum GBP
Available Amount, and Maximum USD Available Amount;   (j)   EUR Subordinated VLN
Required Amount, GBP Subordinated VLN Required Amount, and USD Subordinated VLN
Required Amount;   (k)   all other calculations necessary for the proper
preparation and delivery of the Servicer Reports or as otherwise required of any
Servicer under the Transaction Documents.

13. Application of Funds
Payments into Master Purchaser Transaction Accounts
13.1 The Master Purchaser shall ensure, and shall give all requisite
instructions and directions to ensure that all sums received by the Master
Purchaser in each Agreed Currency are paid into the relevant Master Purchaser
Transaction Account.
Payments from Master Purchaser Transaction Accounts
13.2 The MP Cash Manager will give instructions to the Master Purchaser
Transaction Account Bank to make the payments required to be made on each
Settlement Date in accordance with the relevant Master Purchaser Priority of
Payments.
14. Reports
Master Servicer’s Monthly Reports
14.1 On each Monthly Reporting Date, the Master Servicer shall provide the
Master Purchaser, the Funding Agent, the MP Cash Manager, the Collateral
Monitoring Agent and (upon request) the Security Trustee with the Master
Servicer’s Monthly Report in respect of the immediately preceding Monthly
Determination Period and the immediately preceding Determination Period. For the
avoidance of doubt, the Master Servicer may provide the Master Servicer’s
Monthly Report to the Master Purchaser, the Funding Agent, the MP Cash Manager,
the Collateral Monitoring Agent and the Security Trustee by fax or by email.
Contents of each Master Servicer’s Monthly Report

14.2   Each Master Servicer’s Monthly Report shall provide details of the
following:   (a)   in respect of each Agreed Currency and each Seller, the
amounts collected in respect of the Purchased Receivables during the
Determination Period ending on the immediately preceding Determination Date and
details of all outstanding Purchased Receivables;

Page 35



--------------------------------------------------------------------------------



 



(b)   in respect of each Agreed Currency and each Seller, the aggregate
Dilutions during the Determination Period ending on the immediately preceding
Determination Date;   (c)   in respect of each Agreed Currency and each Seller,
the aggregate of the Outstanding Balance of the Purchased Receivables purchased
since the last Determination Date;   (d)   in respect of each Agreed Currency
and each Seller, the aggregate of the Outstanding Balance of all Purchased
Receivables as at the immediately preceding Determination Date;   (e)   in
respect of each Agreed Currency and each Seller, the aggregate of the
Outstanding Balance of all Purchased Receivables as at the immediately preceding
Determination Date which are identified by the Master Servicer as Eligible
Receivables;   (f)   in respect of each Agreed Currency and each Seller, the
aggregate of the Outstanding Balance of all Purchased Receivables as at the
immediately preceding Determination Date which are identified by the Master
Servicer as non-Eligible Receivables;   (g)   in respect of each Agreed Currency
and each Seller, Purchased Receivables then outstanding classified according to
the following categories: current Receivables; Receivables that are 1-30 days
past due; Receivables that are 31 - 60 days past due; Receivables that are 61 -
90 days past due; Receivables that are 91 - 120 days past due; and Receivables
that are 121 or more days past due.

Master Servicer’s Semi-Monthly Settlement Reports
14.3 On each Semi-Monthly Reporting Date, the Master Servicer shall provide the
Master Purchaser, the Funding Agent, the MP Cash Manager, the Collateral
Monitoring Agent and (upon request) the Security Trustee with the Master
Servicer’s Semi-Monthly Settlement Report in respect of the immediately
preceding Semi- Monthly Determination Period. For the avoidance of doubt, the
Master Servicer may provide the Master Servicer’s Semi-Monthly Settlement Report
to the Master Purchaser, the Funding Agent, the Collateral Monitoring Agent and
the Security Trustee by fax or by email.
Contents of each Master Servicer’s Semi-Monthly Settlement Report
14.4 Each Master Servicer’s Monthly Report shall provide details (in the form
set out in Schedule 6) of the following:

(a)   in respect of each Agreed Currency and each Seller, the aggregate of the
Outstanding Balance of the Purchased Receivables;   (b)   in respect of each
Agreed Currency and each Seller the amount equal to the aggregate of the
Outstanding Balance of Purchased Receivables as on the

Page 36



--------------------------------------------------------------------------------



 



    previous Determination Date, plus the aggregate of the Outstanding Balance
of Purchased Receivables purchased since that Determination Date, less the
aggregate of the Collections received into a Deposit Account since that
Determination Date.

Additional Information
14.5 The Master Servicer shall, within a reasonable period of receiving a
request to that effect, provide to the Master Purchaser, the Funding Agent, the
MP Cash Manager and the Collateral Monitoring Agent such additional information
relevant to the Receivables (including the enforceability, collectability or
origination of the Purchased Receivables), the Sellers, VEC, the Servicers or
the Master Purchaser as the Master Purchaser and/or the Funding Agent and/or the
MP Cash Manager and/or the Collateral Monitoring Agent may from time to time
reasonably require for the performance of its duties on behalf of Master
Purchaser under this Agreement.
15. Purchases
Purchases of Receivables
On each Payment Date the Sellers, VEC and the Servicers shall each execute such
documents, deeds, agreements, instruments, consents, notices or authorisations
and do all such other acts, things or procure the same are done as are required
to be done by the Master Purchaser under this Agreement in connection with the
assignment of the Assignable Receivables and with the trust over the English
Restricted Receivables pursuant to the English Restricted Receivables Trust.
16. Enforcement
16.1 In the event that there is a default or failure to perform by any Obligor
then the Servicers will take all reasonable steps to recover all sums due to the
Master Purchaser in respect of the Purchased Receivables and shall comply in all
material respects with the relevant Seller Credit and Collection Procedures or
to the extent that those procedures are not applicable (having regard to the
nature of the default or failure to perform in question) take such action as
would a prudent creditor operating a business of the manufacture and sale of
automotive interiors products in respect of such default or failure to perform.
In applying such policies or taking such action in relation to any particular
Obligor who is in default, each Servicer may exercise such discretion to deviate
therefrom as would be exercised by a reasonably prudent creditor operating a
business of the manufacture and sale of automotive interiors products but
subject to believing on reasonable grounds that to do so will enhance recovery
prospects or minimise loss.
17. Records and Information and Reviews
Maintenance of Records
17.1 Each Seller, VEC and each Servicer shall at its expense and at all times
maintain, implement and keep accounting, management and administrative
information systems, procedures and records which are adequate to generate
accurate,

Page 37



--------------------------------------------------------------------------------



 



complete and reliable statistical information regarding the portfolio of
Purchased Receivables. These records and systems shall include an ability to
recreate records in the event of their destruction. The information and records
shall be adequate to permit the identification on each Purchase Date of each
newly Purchased Receivable and the daily identification of the aggregate of all
collections of, and any losses in relation to, the Purchased Receivables in each
Agreed Currency. Each Seller, VEC and each Servicer will at its expense keep
books of account and records in relation to the operation of the transactions
contemplated in the Transaction Documents and shall provide copies of such
accounts and records to the Master Purchaser, the Security Trustee, the Funding
Agent and the Collateral Monitoring Agent and fully co-operate with the Master
Purchaser, the Security Trustee, the Funding Agent and the Collateral Monitoring
Agent and provide all such other information in relation to the Purchased
Receivables and the operation of the transactions set out in the Transaction
Documents as the Master Purchaser, the Security Trustee, the Funding Agent or
the Collateral Monitoring Agent shall reasonably require in order to prepare
interim statements, final accounts and tax returns.
Access to Records
17.2 Each Seller, VEC and each Servicer shall, upon reasonable prior notice,
provide the Master Purchaser, the Security Trustee, the Collateral Monitoring
Agent and/or the Funding Agent (and their duly authorised officers, employees
and agents) with access during regular business hours to examine, verify, audit,
inspect and make copies of and abstract from all information, systems, records,
books and contractual documentation maintained by it or on its behalf, or by or
on behalf of any Seller, VEC or any other Servicer relating to the portfolios of
Purchased Receivables (and including, without limitation, computer tapes and
disks), and the Sellers, VEC and Servicers shall permit the Master Purchaser,
the Security Trustee, the Collateral Monitoring Agent and the Funding Agent (by
their duly authorised officers and/or employees, and/or duly appointed
representatives, advisers and/or agents) to take such other steps as they from
time to time reasonably think fit for the purpose of examining, verifying or
obtaining information concerning any of the Purchased Receivables, including,
but not limited to, visiting the office and properties of each Seller, VEC
and/or the Servicer, and the Sellers, VEC and Servicers shall take such action
as is necessary for them to do so, and to discuss matters relating to the
Purchased Receivables with any Seller, VEC or Servicer or any of the officers,
employees or agents of any Seller, VEC or any Servicer who have knowledge of
such matters and procure the access and cooperation of the Sellers, VEC and
Servicers necessary to the foregoing.
Reviews
17.3 The Master Purchaser, the Security Trustee, the Funding Agent or the
Collateral Monitoring Agent (as the case may be) will be entitled to appoint
independent public accountants or other persons acceptable to the Master
Purchaser, the Security Trustee, the Funding Agent or the Collateral Monitoring
Agent to prepare and deliver to the Master Purchaser, the Security Trustee, the
Funding Agent and the Collateral Monitoring Agent, a written report with respect
to the Receivables originated by that Seller or, in the case of Receivables
purchased by the Master

Page 38



--------------------------------------------------------------------------------



 



Purchaser from VC, originated by VEC, and of VEC’s or the Seller’s Seller Credit
and Collection Procedures and the servicing thereof on behalf of the Master
Purchaser by the relevant Servicer (including, in each case, the systems,
procedures and records relating thereto) on a scope and in a form reasonably
requested by the Master Purchaser, the Funding Agent, the Security Trustee
and/or the Collateral Monitoring Agent. The expense of two periodic Reviews in
each calendar year shall be borne by the relevant Seller, VEC or Servicer;
provided, however, that after the occurrence and during the continuance of an
event which, but for notice or lapse of time or both, would constitute a
Servicer Default, or after the occurrence and during the continuance of a
Potential Event of Termination or an Event of Termination, or there shall occur
a material change in the relevant Seller’s or VEC’s Seller Credit and Collection
Procedures or in the relevant Servicer’s reporting systems relating to the
Receivables or used in the preparation of the Servicer Reports, or data in any
Servicer Report is incorrect or the Seller or VEC has difficulty providing the
data to the relevant Servicer or following an audit report indicating an audit
deficiency, the expense of any additional audits, examinations, reports and
visits as the Master Purchaser, the Collateral Monitoring Agent or the Security
Trustee (as the case may be) shall reasonably deem necessary under the
circumstances shall be borne by the relevant Seller, VEC or the relevant
Servicer, as the case may be.
18. Undertakings of the Servicers
Each Servicer severally undertakes with each of the Master Purchaser, the
Funding Agent and the Security Trustee, that, without prejudice to any of its
specific obligations under this Agreement as follows:

(a)   it will devote to the performance of its obligations and the exercise of
its discretions under this Agreement and its exercise of the rights of the
Master Purchaser in respect of contracts and arrangements giving rise to payment
obligations in respect of the Purchased Receivables at least the same amount of
time and attention and that there is exercised the same level of skill, care and
diligence as it would if it were administering receivables in respect of which
it held the entire benefit (both legally and beneficially) and, in any event,
will devote all due skill, care and diligence to the performance of its
obligations and the exercise of its discretions hereunder and will devote all
operational resources necessary to fulfil its obligations under this Agreement
and the other Transaction Documents to which it is a party;   (b)   it will
comply with any proper and lawful directions, orders and instructions which the
Master Purchaser, the Security Trustee or the Collateral Monitoring Agent may
from time to time give to it in connection with the performance of its
obligations under this Agreement, but only to the extent that compliance with
those directions does not conflict with any provision of the Transaction
Documents, provided that this paragraph 18(b) shall not apply to Visteon
Deutschland GmbH;   (c)   it will obtain, make, take and keep in force all
authorisations, approvals, consents, licences, exemptions, registrations,
recordings, filings, notices, notifications and notarisations and comply with
any other legal requirements

Page 39



--------------------------------------------------------------------------------



 



    which may be required in connection with the performance of its functions,
duties and obligations under this Agreement and the other Transaction Documents
(other than where failure to do so would not have a Material Adverse Effect) and
to ensure the validity, legality, or enforceability of its (or the Master
Purchaser’s) liabilities and the rights of the Master Purchaser, the Security
Trustee and the Funding Agent and it shall perform its obligations under this
Agreement and the other Transaction Documents to which it is a party in such a
way as to not prejudice the continuation of any such approvals, consents,
licences, exemptions, registrations, recordings, filings, or notarisations;  
(d)   in servicing the Purchased Receivables and performing its obligations
under this Agreement and the other Transaction Documents to which it is a party,
it will comply with all requirements of any relevant or applicable law,
statutory instrument, regulation, directive, administrative requirement,
licence, authorisation or order made by any government, supra national body,
state, municipality, district, canton, authority, court, tribunal or arbitral
body (other than where failure to do so would not have a Material Adverse
Effect);   (e)   it will make all payments required to be made by it pursuant to
this Agreement and the other Transaction Documents to which it is a party on
their due date for payment under this Agreement or such other Transaction
Documents, as the case may be, in the applicable Agreed Currency, for value on
such day without set off or counterclaim and (unless required by law to deduct
or withhold) without deduction or withholding for any taxes or otherwise;   (f)
  it will give to the Master Purchaser, the Security Trustee and the Funding
Agent, within three Business Days after written demand by the Master Purchaser
or the Funding Agent, a compliance certificate substantially in the form set out
in Schedule 5 and signed by two directors of that Servicer to the effect that as
at a date not more than seven days before delivering such certificate, to its
knowledge, there did not exist any Potential Termination Event, any Termination
Event, any Potential Servicer Default or any Servicer Default (or, if such
exists or existed, specifying the same) and that during the period from the date
of this Agreement to the date of such certificate that Servicer has complied
with all its obligations under this Agreement and the other Transaction
Documents to which it is a party or (if this is not the case) specifying the
respects in which it had not complied;   (g)   it will fully co-operate with the
Master Purchaser and provide it with such information and assistance as it shall
reasonably require in order to keep all registers and make all returns required
by law or by relevant regulatory authorities and it shall fully co-operate with
the directors of the Master Purchaser and provide them with such information in
relation to the Purchased Receivables and the operation of the transactions
contemplated in the Transaction Documents as they shall reasonably require in
order to discharge their functions and legal obligations as directors of the
Master Purchaser;



Page 40



--------------------------------------------------------------------------------



 



(h)   subject to and in accordance with the provisions of this Agreement, it
will take all reasonable steps to recover all sums due to the Master Purchaser
in respect of the Purchased Receivables;   (i)   it will comply in all material
respects with the Seller Credit and Collection Procedures, and, other than in
relation to those policies and procedures:

  (i)   which are required by law or by any governmental body or regulatory
authority; or     (ii)   which would be adopted by a reasonably prudent operator
of a business of the sale of interior automotive products; or     (iii)   to
which the Collateral Monitoring Agent has given its prior written consent,

    it will not adopt any additional and/or alternative policies and procedures
in place of the Seller Credit and Collection Procedures which are likely
adversely to affect the Master Purchaser in relation to the Purchased
Receivables and any other rights acquired under this Agreement and the other
Transaction Documents. It will, in relation to any additional and/or alternative
policies and procedures which are proposed to be adopted in accordance with
paragraph (iii) above and which might affect such interests, inform the Master
Purchaser and the Collateral Monitoring Agent in writing of any of the same,
prior to their adoption, together with an explanation as to why such policies
and procedures are proposed to be adopted and why, in its reasonable opinion,
such effect is not likely to be adverse to such interests. It shall be entitled
to adopt the additional and/or alternative policies and procedures to which the
Servicer’s written notification relates unless the Collateral Monitoring Agent
has notified it in writing no later than the fifth Business Day after the
Collateral Monitoring Agent has received the Servicer’s notification in respect
of the additional and/or alternative policies proposed, that in the reasonable
opinion of the Collateral Monitoring Agent such effect is likely to be adverse
to such interests; and   (j)   it will promptly (and in any event within two
Business Days of the date it obtains actual knowledge thereof or ought
reasonably to have obtained knowledge thereof) notify the Master Purchaser, the
Collateral Monitoring Agent, the Funding Agent and the Security Trustee of the
occurrence of a Termination Event, Potential Termination Event, Cash Control
Event, Servicer Default or Potential Servicer Default;   (k)   it will promptly
(and in any event within two Business Days of the date it obtains actual
knowledge thereof or ought reasonably to have obtained knowledge thereof) notify
the Master Purchaser, the Collateral Monitoring Agent, the Funding Agent and the
Security Trustee if legal proceedings are initiated against it, any Seller, VEC
or the Master Purchaser which might adversely affect the Seller’s, VEC’s, the
Master Purchaser’s or the Security Trustee’s title to or interest in the
Purchased Receivables or any of the other rights acquired under this Agreement;

Page 41



--------------------------------------------------------------------------------



 



(l)   it will promptly execute all such further documents, deeds, agreements,
instruments, consents, notices or authorisations and do all such further acts
and things (or procure the same) as may be necessary at any time or times in the
reasonable opinion of the Master Purchaser, the Security Trustee or the
Collateral Monitoring Agent to perfect or protect the interests of the Master
Purchaser, the Security Trustee or the Collateral Monitoring Agent and to give
effect to this Agreement or any of the other Transaction Documents to which it
is a party;   (m)   it will not extend, amend or otherwise modify any Purchased
Receivable, or amend, modify or waive any provision of the related Contract,
except in accordance with the Seller Credit and Collection Procedures, except
for any amendment, modification or waiver that would not have a material adverse
effect on the collectability, enforceability or validity of such Purchased
Receivables or the Related Contract Rights and as otherwise provided in the
Transaction Documents;   (n)   it will (i) instruct Obligors to make payments
only to Deposit Accounts of the Seller which originated in the relevant
Purchased Receivables (or the Deposit Account of VEC, in the case of Purchased
Receivables originated by VEC) and in the same Agreed Currency and (ii) deposit,
or cause to be deposited, all Collections of Purchased Receivables into the
Deposit Accounts of the Seller which originated in the relevant Purchased
Receivables (or the Deposit Account of VEC, in the case of Purchased Receivables
originated by VEC) and in the same Agreed Currency promptly following receipt.
No Collections other than those related to Purchased Receivables, or Receivables
purchased by FCC Visteon, will be deposited into Deposit Accounts;   (o)   it
will as security for the discharge and performance of all its obligations under
this Agreement at any time owed or due to the other parties hereto (i) on or
prior to the Funding Date or as soon as possible following the Funding Date,
execute a declaration of trust or a pledge, or other form of Encumbrance or
commingling risk protection (including but not limited to the transfer of the
Non-French Receivables Deposit Account into the name of the Master Purchaser),
over each Non-French Receivables Deposit Account held in its name and
(ii) procure that each of the Deposit Account Banks execute an acknowledgment of
the pledge or Encumbrance or other form of commingling risk protection, or an
agreement regarding the acknowledgement of the trust, created over the relevant
Non-French Receivables Deposit Accounts held with the relevant Deposit Account
Bank, or novation of the account agreement with the relevant Deposit Account
Bank, and in the law of such pledge, trust or Encumbrance each such pledge,
trust or Encumbrance (as the case may be) is perfected and acknowledged in
writing by the relevant Deposit Account Bank in each case by no later than the
date falling 60 days after the Closing Date (or, in the case of the US
Sub-Servicer by no later than the first Settlement Date following the Second
Closing Date), in such form as the Collateral Monitoring Agent may require; in
the event that and so long as the Servicer fails to create such pledge, trust or
Encumbrances in respect of any Non-French Receivables Deposit Account, or to
deliver to the Master Purchaser the relevant

Page 42



--------------------------------------------------------------------------------



 



    acknowledgment, agreement or novation agreement with respect to any
Non-French Receivables Deposit Account, or the Master Purchaser, the Collateral
Monitoring Agent and the Security Trustee have not received opinions of counsel
in form and substance reasonably satisfactory to them in respect of the pledge,
trust or Encumbrance over the Deposit Account, the Receivables originated by the
Seller or VEC (as the case may be) in whose name such Non-French Receivables
Deposit Account is held shall not be Eligible Receivables from the first
Determination Date occurring on or following the date falling 60 days after the
Closing Date (or the first Settlement Date following the Second Closing Date, in
the case of VEC originated Receivables) until the Determination Date immediately
following the date on which the relevant trust or Encumbrance is created and is
acknowledged by the relevant Deposit Account Bank to the satisfaction of the
Master Purchaser, the Collateral Monitoring Agent and the Security Trustee, and
such satisfactory opinion is obtained (at which point a Purchased Receivable
originated by that Seller or VEC (as the case may be) may be an Eligible
Receivable subject to satisfaction of the Eligibility Criteria on its Purchase
Date);   (p)   it will as security for the discharge and performance of its
obligations to the FCC under the FCC Documents, (i) on or prior to the French
Programme Commencement Date or as soon as possible following the French
Programme Commencement Date, execute a compte d’affectation specialisé
agreement, pledge, trust, or other form of Encumbrance or commingling risk
protection, over each Deposit Account held in its name and which are dedicated
to Collections arising on Receivables purchased by the FCC and (ii) procure that
each of the Deposit Account Banks execute an acknowledgment of the pledge or
Encumbrance, or an agreement regarding the acknowledgement of the trust, created
over the relevant French Receivables Deposit Accounts held with the relevant
Deposit Account Bank, or novation of the account agreement with the relevant
Deposit Account Bank, and in the law of such pledge, trust or Encumbrance each
such pledge, trust or Encumbrance (as the case may be) is perfected and
acknowledged in writing by the relevant Deposit Account Bank in each case by no
later than the date falling 60 days after the French Programme Commencement
Date, in such form as the Collateral Monitoring Agent may require; in the event
that and so long as the Servicer fails to create such compte d’affectation
specialisé agreement, pledge, trust or Encumbrances or to deliver to the FCC the
relevant acknowledgements with respect to any Deposit Account, and the FCC, the
Master Purchaser and the Security Trustee shall not have received opinions of
counsel in form and substance reasonably satisfactory to them in respect of the
trusts or Encumbrances over the Deposit Account, the Receivables originated by
the Seller in whose name such Deposit Account is held shall not be Eligible
Receivables from the first Determination Date on or following the date falling
60 days after the French Programme Commencement Date until the Determination
Date immediately following the date on which the relevant trust or Encumbrance
is created and is acknowledged by the relevant Deposit Account Bank to the
satisfaction of the Master Purchaser, the Collateral Monitoring Agent and the
Security Trustee, and such satisfactory opinion is obtained (at which point a
Receivable

Page 43



--------------------------------------------------------------------------------



 



originated by that Seller may be an Eligible Receivable subject to satisfaction
of the Eligibility Criteria on the relevant Purchase Date);

(q)   with respect to each Receivable, it will promptly upon that Receivable
coming into existence, determine whether it is an Eligible Receivable or a
non-Eligible Receivable.

19. Sub Contracts
Appointment of Sub-agents
19.1 No Servicer may without the prior written consent of the Collateral
Monitoring Agent and the Security Trustee appoint any person as its sub-agent,
sub-contractor or representative to carry out all or any material part of the
services to be provided by it under this Agreement.
Liability of Servicer
19.2 Any appointment as referred to in this Clause 19 shall not in any way
relieve the appointing Servicer from its obligations under this Agreement, for
which it shall continue to be liable as if no such appointment had been made and
any failure by any sub-agent, sub-contractor or representative of that Servicer
to perform the services expressed to be performed by the Servicer hereunder
shall be treated as a breach of this Agreement by the Servicer.
No Liability to Agents
19.3 The Master Purchaser, the Funding Agent, Collateral Monitoring Agent and
the Security Trustee shall not have any liability to any sub-agent,
sub-contractor or representative of any Servicer or any other person appointed
pursuant to 19.1 whatsoever in respect of any cost, claim, charge, fees, loss,
liability, damage or expense suffered or incurred by any sub agent, sub
contractor or representative of any Servicer, or any such person in connection
with this Agreement.
20. Liability of Servicer
Exclusion of Liability
20.1 The Servicers shall have no liability for the obligations of any Obligor
and nothing in this Agreement or any other agreement or document executed
pursuant to or in connection with the Transaction Documents shall constitute a
guarantee, or similar obligation, by the any Servicer (in its capacity as
servicer) of the performance by any person owing any payment obligation in
respect of a Purchased Receivable.
Indemnity
20.2 The Sellers and the Servicers shall provide indemnities in accordance with
clauses 7 and 9 of the Framework Deed.

Page 44



--------------------------------------------------------------------------------



 



21. Servicing Fee
Calculation of Servicing Fee
21.1 The Master Servicer shall, subject to the provisions of this Agreement, in
respect of each Monthly Determination Period be entitled to a Servicing Fee from
the Master Purchaser (inclusive of value added tax, sales tax, purchase tax or
any other, similar taxes or duties) payable monthly in arrear on each Monthly
Settlement Date in EUR out of the Collections and calculated on each
Determination Date in an amount equal to:

(a)   if the Parent or an affiliate of the Parent is acting as Master Servicer
under this Agreement, 0.25 per cent. per annum based on the aggregate of the EUR
Equivalent of the Outstanding Balances of all Purchased Receivables other than
German Receivables as at the Monthly Determination Date on which the relevant
Monthly Determination Period ends; and   (b)   if a party not affiliated to the
Parent is acting as Master Servicer under this Agreement, such other percentage
fee per annum based on the daily Outstanding Balance of all Purchased
Receivables other than German Receivables as may be agreed upon by the
Collateral Monitoring Agent, the Master Purchaser and such party, provided that
such fee shall not in any circumstances exceed 110% of such Master Servicer’s
costs and expenses in administering and collecting the Purchased Receivables
other than German Receivables.

21.2 The Master Servicer shall not be entitled to reimbursement of any cost,
claim, liability or expense incurred or suffered by it in the performance of its
obligations under this Agreement save to the extent expressly set out in this
Agreement.
21.3 Each of the Sub-Servicers acknowledges that it shall not be entitled to
receive any fee from the Master Purchaser for the performance of any of the
duties delegated to it (as Sub-Servicer) under this Agreement but shall look
solely to the Master Servicer for payment of any fees due to it in consideration
for the provision of such services.
22. Termination of Appointment
Termination by Master Purchaser
22.1 If a Servicer Default has occurred and has not been waived by the Master
Purchaser, the Collateral Monitoring Agent and the Security Trustee, then the
Master Purchaser may, (and shall, if so directed by the Security Trustee or the
Funding Agent) at once or at any time, by notice in writing to the relevant
Servicer terminate the appointment (or in the case of a Sub-Servicer, delegated
appointment) of that Servicer under this Agreement with effect from a date (not
earlier than the date of the notice) specified in the notice. If a successor
Servicer has been appointed in accordance with Clause 22.6 within the applicable
cure period, then the related Potential Servicer Default shall be deemed to have
been cured. Upon any termination of the appointment of the Master Servicer
pursuant to this Clause 22.1, the

Page 45



--------------------------------------------------------------------------------



 



appointment of any Sub-Servicer will immediately be terminated.
Notification of Obligors
22.2 Upon the occurrence of a Termination Event which has not been waived by the
Master Purchaser, the Collateral Monitoring Agent and the Security Trustee, the
Master Purchaser, the Collateral Monitoring Agent and/or the Security Trustee
may, at their own discretion, notify or require the Master Servicer to notify
(or to procure that any or all Sub-Servicers notify) the Obligors that all
Collections must be paid into the Master Purchaser Transaction Accounts.
Agency to Terminate
22.3 On and after termination of the appointment of a Servicer all authority and
power of the Servicer under this Agreement shall be terminated and of no further
effect and the Servicer shall no longer hold itself out in any way as the agent
of the Master Purchaser.
Redelivery of Records
22.4 Upon termination of the appointment of a Servicer, that Servicer shall
promptly deliver or make available to or, if so requested by the Funding Agent,
shall within 7 Business Days of such termination deliver to (and in the meantime
shall hold as fiduciary agent of) the Funding Agent or as it shall direct all
contract records, books of account, papers, records, registers, computer tapes
and discs (and any duplicates thereof), statements, correspondence and documents
in its possession or under its control or available to it and relating to the
Purchased Receivables and/or the affairs of the Master Purchaser or belonging to
the Master Purchaser including all original contracts and the Transaction
Documents in its possession, any moneys then held by any Servicer (including
moneys held by any Sub-Servicer on behalf of the Master Servicer) on behalf of
the Master Purchaser and any other assets of the Master Purchaser and shall take
such further action as the Master Purchaser or the Funding Agent may reasonably
direct.
Confirmation of Certain Provisions
22.5 Any provision of this Agreement which is stated to continue after
termination of this Agreement shall remain in full force and effect
notwithstanding termination.
Successor Servicer
22.6 It is hereby declared that neither the Master Purchaser, the Security
Trustee nor the Collateral Monitoring Agent shall be under any obligation to act
as or to appoint a substitute Servicer or a successor Servicer and shall be
under no liability for not so acting or appointing.
22.7 Upon the occurrence and during the continuation of a Servicer Default, the
Collateral Monitoring Agent shall have the right to designate a new person as
the successor Servicer. The successor Servicer may be the Collateral Monitoring
Agent, the Funding Agent or any of its respective Affiliates; provided that if
the Collateral

Page 46



--------------------------------------------------------------------------------



 



Monitoring Agent, the Funding Agent or any of its Affiliates does not accept its
designation as the successor Servicer, the Collateral Monitoring Agent or the
Funding Agent will provide the Parent with a list of four potential successor
Servicers, which the Parent will review and from such list, the Parent shall
approve a successor Servicer; provided further that if the Parent does not
consent to any of such four proposed successor Servicers within three Business
Days of the Collateral Monitoring Agent or the Funding Agent providing the
Parent with the proposal, the Collateral Monitoring Agent shall have the right
to designate any of such proposed successors as Master Servicer.
22.8 The Master Purchaser agrees that if the Master Servicer’s appointment is
terminated in accordance with Clause 22.1 and no successor Master Servicer has
been appointed in accordance with Clause 22.7, the Master Purchaser shall use
all reasonable efforts to appoint another servicer in substitution of the Master
Servicer. In addition, the Master Purchaser agrees with the Collateral
Monitoring Agent that the Master Purchaser will comply with all reasonable
directions given by the Collateral Monitoring Agent in relation to the
appointment of any substitute Master Servicer.
Expiry
22.9 If not otherwise terminated, this Agreement shall terminate at the later of
(i) such time following the Securitisation Availability Period when the Master
Purchaser has no further interest in relation to any Purchased Receivable and
(ii) the Final Discharge Date.
Survival of Rights and Obligations
22.10 With effect from the date of termination of this Agreement, the rights and
obligations of the Servicers under this Agreement shall cease but such
termination shall be without prejudice to (a) any liabilities of the Servicers
to the Master Purchaser incurred before the date of termination, and (b) any
liabilities of the Master Purchaser incurred to any of the Servicers before the
date of termination, provided that the Master Servicer shall have no right to
withhold or set-off any amounts due to it under this Agreement against any
amounts held by it on behalf of the Master Purchaser.
Fees
22.11 On termination of the appointment of the Master Servicer, it shall be
entitled to receive all fees and other moneys accrued up to the date of
termination but shall not be entitled to any other or further compensation. Such
moneys so receivable by the Master Servicer shall be paid by the Master
Purchaser on the dates on which they would otherwise have been payable under
this Agreement subject always to the provisions of this Agreement and the other
Transaction Documents. For the avoidance of doubt, such termination shall not
affect the rights of the Master Servicer to receive payment of all amounts due
to it from the Master Purchaser other than under this Agreement.

Page 47



--------------------------------------------------------------------------------



 



Security Trustee’s Powers
22.12 In the event of the security constituted by the Master Purchaser Deed of
Charge becoming enforceable, the Security Trustee shall be entitled to exercise
any right or power of the Funding Agent and the Collateral Monitoring Agent
under this Clause 22.
SECTION IV — GENERAL
23. Further Provisions
Rectification
23.1 In the event that any amount paid pursuant to this Agreement shall be
determined (after consultation between the parties in good faith) to have been
incorrect, the parties hereto shall consult in good faith in order to agree upon
an appropriate method for rectifying such error so that the amounts received by
all relevant parties are those which they would have received if no such error
had been made.
Notification of Judgment Creditors of the Servicer
23.2 The Master Servicer undertakes that it shall, immediately upon it becoming
aware of the same, notify the Master Purchaser, the Funding Agent, the
Collateral Monitoring Agent and the Security Trustee in the event that (i) any
person shall have obtained judgment against the Master Servicer or any
Sub-Servicer in any proceedings before any court, arbitration or administrative
or other body or tribunal for an amount (or amounts) equal to or greater than
USD2,500,000 (or its equivalent in any other currency) and/or (ii) any person
shall have applied to a court for an order over or against any Purchased
Receivable, any proceeds of or interests in any Purchased Receivable or any of
the Deposit Accounts and in this event, the Master Servicer shall advise the
Master Purchaser, the Funding Agent, the Collateral Monitoring Agent and the
Security Trustee of the need to verify that the interests of the Master
Purchaser in the Purchased Receivables is known by the courts, arbitration
board, or administrative or other body or tribunal. The Master Servicer further
undertakes that it shall supply to the Master Purchaser, the Funding Agent, the
Collateral Monitoring Agent and the Security Trustee all such information as any
of them may reasonably request in connection with the hearing of such
application to enable all or any of them to intervene in such hearing.
No Enquiries
23.3 The Master Servicer acknowledges that none of the Master Purchaser, the
Funding Agent, the Security Trustee or the Collateral Monitoring Agent will,
prior to the completion of the sale and purchase of any Receivable under this
Agreement, make any enquiries of or in respect of any person who owes payment or
other obligations in respect of a Receivable and/or as to the creditworthiness
of any such person and/or any Receivable and/or the sums receivable under or
stated to be receivable under any contract or arrangement relating to a
Receivable.

Page 48



--------------------------------------------------------------------------------



 



Limited Recourse, Subordination of Servicer’s Rights and non Petition
Undertaking
23.4 Notwithstanding anything to the contrary in this Agreement, all payments to
be made by the Master Purchaser under this Agreement shall be made by the Master
Purchaser solely from funds in an Agreed Currency credited to the relevant
Master Purchaser Collection Account which the Master Purchaser is entitled to
apply in accordance with the relevant Master Purchaser Priority of Payments and
the Master Purchaser shall have no obligation to make any such payment except to
the extent of such funds which the Master Purchaser is so entitled to apply.
23.5 Each party to this Agreement (other than the Master Purchaser and the
Security Trustee) agrees, notwithstanding any other provision of this Agreement,
or the winding up of the Master Purchaser, that such party will not take any
corporate action or other steps or legal proceedings for the winding up,
dissolution or reorganisation or examination or for the appointment of a
receiver, administrator, administrative receiver, trustee, liquidator, examiner,
sequestrator or similar officer of the Master Purchaser or of any or all of the
revenues and assets of the Master Purchaser nor participate in any ex part
proceedings nor seek to enforce any judgment against the Master Purchaser until
two years and one day has elapsed following the Final Discharge Date.
23.6 Each Party to this Agreement (other than VC, the Master Purchaser and the
Security Trustee) agrees, notwithstanding any other provision of this Agreement,
or the winding up of VC, that such party will not take any corporate action or
other steps or legal proceedings for the winding up, dissolution or
reorganisation or examination or for the appointment of a receiver,
administrator, administrative receiver, trustee, liquidator, examiner,
sequestrator or similar officer of VC or of any or all of the revenues and
assets of VC nor participate in any ex parte proceedings nor seek to enforce any
judgment against VC until two years and one day has elapsed following the Final
Discharge Date.
Further Assurance
23.7 Each party to this Agreement (other than the Master Purchaser and the
Security Trustee) agrees that from time to time it will, at its own cost,
promptly execute and deliver all instruments and documents, and take all further
action as the Master Purchaser or the Security Trustee may reasonably request in
order to perfect, protect or more fully evidence the Master Purchaser’s interest
in the Purchased Receivables including without limitation any Related Contract
Rights and any Related Security and any proceeds thereof without, however,
giving notice to the Obligors (except in the circumstances contemplated in
Clause 5.1 or Clause 5.2).
Enforcement
23.8 Each Seller hereby irrevocably consents to the Master Purchaser (or the
Funding Agent on its behalf) or the Security Trustee at any time after the
occurrence of a Termination Event, for its own benefit commencing proceedings in
the name of that Seller in respect of any of the Purchased Receivables.

Page 49



--------------------------------------------------------------------------------



 



Payment to the Seller’s Accounts
23.9 Whenever any amount is due, owing or payable to any Seller under or in
connection with this Agreement, payment of such sum in cleared funds in the
appropriate Agreed Currency into the relevant Seller Account shall constitute a
complete discharge of the Master Purchaser’s obligation to pay such amounts.
Appropriation of Payments
23.10 If a person owing a payment obligation in respect of a Purchased
Receivable makes a general payment to a Seller or VEC on account both of a
Purchased Receivable which the Master Purchaser has purchased or agreed to
purchase and of any other moneys due for any reason whatsoever to that Seller or
VEC and makes no apportionment between them then such payment shall be treated
as though the person had appropriated it first to the Purchased Receivable which
the Master Purchaser has purchased or agreed to purchase and the proceeds of or
comprised in such payment up to the full amount due or to become due in respect
of the Purchased Receivable shall accordingly be the property of the Master
Purchaser, and the Seller or VEC shall immediately and without deduction
transfer that amount in accordance with Clause 10.3 (Payment of Collections) and
shall in the meantime hold such moneys as fiduciary agent for the Master
Purchaser.
Security Trustee
23.11 The Security Trustee (for itself and in its capacity as security trustee
under the Master Purchaser Deed of Charge) has agreed to become a party to this
Agreement in order to receive the benefit of the warranties, covenants,
undertakings and indemnities expressed in its favour, for agreeing amendments to
this Agreement and for the better preservation and enforcement of the Security
Trustee’s rights under the Master Purchaser Deed of Charge. However, the
Security Trustee shall not assume or incur any obligation or liability
whatsoever to the other parties hereto by virtue of the provisions contained in
this Agreement.
24. Governing Law and Jurisdiction
24.1 This Deed shall be governed by, and construed in accordance with, the laws
of England, except for each Spanish Transfer Deed, which shall be governed by
the laws of Spain, and except for each German Law Transfer Agreement, which
shall be governed by the laws of Germany.
24.2 All the parties agree that the courts of England are (subject to 24.3 and
24.4 below) to have exclusive jurisdiction to settle any dispute (including
claims for set off and counterclaims) which may arise in connection with the
creation, validity, effect, interpretation or performance of, or the legal
relationships established by, this Agreement or otherwise arising in connection
with this Agreement and for such purposes irrevocably submit to the jurisdiction
of the English courts, except in respect of any dispute regarding a Purchased
Receivable assigned by a German Law Transfer Agreement or a Spanish Transfer
Deed, in which case the courts of Germany and Spain respectively shall have
exclusive jurisdiction and for such purposes the parties irrevocably submit to
the jurisdiction of such courts.

Page 50



--------------------------------------------------------------------------------



 



24.3 The agreement contained in clause 24.2 above is included for the benefit of
the Master Purchaser, the Funding Agent, the Collateral Monitoring Agent, the MP
Cash Manager and the Security Trustee. Accordingly, notwithstanding the
exclusive agreement in clause 24.2 above, each of the Master Purchaser, the
Funding Agent, the Collateral Monitoring Agent, the MP Cash Manager and the
Security Trustee shall retain the right to bring proceedings against the other
parties in any other court which has jurisdiction by virtue of Council
Regulation EC No 44/2001 of 22 December 2000 on jurisdiction and the recognition
and enforcement of judgments in civil and commercial matters, the Convention on
Jurisdiction and the Enforcement of Judgments signed on 27 September 1968 (as
from time to time amended and extended) or the Convention on Jurisdiction and
Enforcement of Judgments signed on 16 September 1988 (as in each case from time
to time amended and extended).
24.4 Each of the Master Purchaser, the Funding Agent, the Collateral Monitoring
Agent, the MP Cash Manager and the Security Trustee may in its absolute
discretion, take proceedings in the Courts of any other country which may have
jurisdiction including the Courts of the State of New York to whose jurisdiction
each of the Parent, Sellers and Servicers irrevocably submits.
24.5 Each of the Parent, Sellers, VEC and Servicers irrevocably waives any
objections to the jurisdiction of any Court referred to in this clause.
24.6 Each of the Parent, Sellers, VEC and Servicers irrevocably agrees that a
judgment or order of any Court referred to in this clause in connection with
this Agreement is conclusive and binding on it and may be enforced against it in
the courts of any other jurisdiction.

Page 51



--------------------------------------------------------------------------------



 



[page intentionally left blank]

Page 52



--------------------------------------------------------------------------------



 



In witness of which this Deed has been executed and delivered as a deed by the
parties to it on the date above mentioned.
The Parent

     
EXECUTED and DELIVERED as a DEED
  )
by VISTEON CORPORATION a company
  )
incorporated in the State of Delaware
  )
acting by
  )
being a person who, in accordance with the
  )
laws of that territory, is acting under the
  )
authority of the company
  )

Witness:
Name:
Address:

Page 53



--------------------------------------------------------------------------------



 



The Sellers and Servicers (except for VC)

     
EXECUTED and DELIVERED as a
  )
DEED by
  )
as duly authorised attorney
  )
for and on behalf of
  )
by VISTEON UK LIMITED
  )
in the presence of:
  )

Witness:
Name:
Address:

     
EXECUTED and DELIVERED as a
  )
DEED by VISTEON DEUTSCHLAND GMBH
  )
a company incorporated in Germany
  )
by
  )
being a person who in accordance with
  )
the laws of that territory, is acting under
  )
the authority of the company
  )

Page 54



--------------------------------------------------------------------------------



 



     
EXECUTED and DELIVERED as a
  )
DEED by VISTEON SISTEMAS
  )
INTERIORES ESPAÑA, S.L.U.
  )
a company incorporated in Spain
  )
by
  )
being a person who in accordance with
  )
the laws of that territory, is acting under
  )
the authority of the company
  )

Witness:
Name:
Address:

     
EXECUTED and DELIVERED as a
  )
DEED by CÁDIZ ELECTRÓNICA, S.A.U.
  )
a company incorporated in Spain
  )
by
  )
being a person who in accordance with
  )
the laws of that territory, is acting under
  )
the authority of the company
  )

Witness:
Name:
Address:

Page 55



--------------------------------------------------------------------------------



 



     
EXECUTED and DELIVERED as a
  )
DEED by
  )
VISTEON PORTUGUESA LTD.
  )
a company incorporated in Bermuda
  )
by
  )
being a person who in accordance with
  )
the laws of that territory, is acting under
  )
the authority of the company
  )

Witness:
Name:
Address:

     
SIGNED, SEALED and DELIVERED as a
  )
DEED by VC RECEIVABLES
  )
FINANCING CORPORATION LIMITED
  )
a company incorporated in Ireland acting by,
  )
 
  )
 
  )
being a person who in accordance with
  )
the laws of that territory, is acting under
  )
the authority of the company
  )

Witness:
Name:
Address:

Page 56



--------------------------------------------------------------------------------



 



Master Servicer, VEC and the US Sub-Servicer

     
EXECUTED and DELIVERED as a
  )
DEED by VISTEON ELECTRONICS
  )
CORPORATION a company incorporated
  )
under the laws of the State of Delaware
  )
by
  )
being a person who in accordance with
  )
the laws of that territory, is acting under
  )
the authority of the company
  )

Witness:
Name:
Address:

Page 57



--------------------------------------------------------------------------------



 



The Master Purchaser and the Issuer

     
SIGNED, SEALED and DELIVERED as a
  )
DEED by VISTEON FINANCIAL
  )
CENTRE P.L.C. a company incorporated in
  )
Ireland, acting by
  )
 
  )
being a person who, in accordance with the
  )
laws of that territory, is acting under the
  )
authority of the company
  )

Witness:
Name:
Address:

Page 58



--------------------------------------------------------------------------------



 



The Funding Agent

     
EXECUTED and DELIVERED as a DEED
  )
by
  )
 
  )
as duly authorised attorney for and on behalf
  )
of CITIBANK INTERNATIONAL PLC
  )
in the presence of
  )

Witness:
Name:
Address:
The Collateral Monitoring Agent

     
EXECUTED and DELIVERED as a DEED
  )
by CITICORP USA, INC., a company
  )
incorporated under the laws of Delaware,
  )
acting by
  )
 
  )
being a person who, in accordance with the
  )
laws of that territory, is acting under the
  )
authority of the company
   

Witness:
Name:
Address:

Page 59



--------------------------------------------------------------------------------



 



The Security Trustee

     
EXECUTED and DELIVERED as a DEED
  )
under the COMMON SEAL of THE LAW
  )
DEBENTURE TRUST CORPORATION
  )
P.L.C. in the presence of:
  )

Director:
Authorised Signatory:
The MP Cash Manager

     
EXECUTED and DELIVERED as a DEED
  )
by CITIBANK, N.A. a national banking
  )
association organised under the banking laws
  )
of the United States of America, acting by
  )
 
  )
being a person who, in accordance with the
  )
laws of that territory, is acting under the
  )
authority of the company
  )

Witness:
Name:
Address:

Page 60